United States Court of Appeals
                        For the First Circuit
Nos. 16-2490, 20-1402

                    UNITED STATES OF AMERICA,
                            Appellee,

                                  v.

                   CARLOS RAYMUNDÍ-HERNÁNDEZ,
                      Defendant, Appellant.
                      _____________________

Nos. 17-1081, 20-1405

                    UNITED STATES OF AMERICA,
                            Appellee,

                                  v.

               ROCKY MARTÍNEZ-NEGRÓN, a/k/a Rocky,
                      Defendant, Appellant.
                       ____________________

Nos. 17-1092, 20-1438

                    UNITED STATES OF AMERICA,
                            Appellee,

                                  v.

                    EDGAR J. COLLAZO-RIVERA,
                      Defendant, Appellant.
                       ____________________

Nos. 17-1314, 18-1076, 18-1528, 20-1385

                    UNITED STATES OF AMERICA,
                            Appellee,

                                  v.

                        JOVANNI VARESTÍN-CRUZ,
                         Defendant, Appellant.
          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                      Thompson and Kayatta,
                         Circuit Judges.


     Katherine C. Essington, for appellant Raymundí-Hernández.
     Manuel E. Moraza-Ortiz, for appellant Martínez-Negrón.
     José R. Olmo-Rodríguez, for appellant Collazo-Rivera.
     Samantha K. Drake, Assistant Federal Public Defender, with
whom Eric Alexander Vos, Federal Public Defender, and Vivianne M.
Marrero, Assistant Federal Public Defender, Supervisor, Appeals
Section, were on brief, for appellant Varestín-Cruz.
     Ross B. Goldman, Criminal Division, Appellate Section, U.S.
Department of Justice, with whom Brian A. Benczkowski, Assistant
Attorney General, Matthew S. Miner, Deputy Assistant Attorney
General, Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Section, were on brief, for appellee.



                        December 29, 2020





    Judge Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion in this case. The remaining two
panelists therefore issued the opinion pursuant to 28 U.S.C.
§ 46(d).
           PER CURIAM. Defendants-Appellants Carlos Raymundí-Hernández

("Raymundí"), Rocky Martínez-Negrón ("Martínez"), Edgar Collazo-Rivera

("Collazo"), and Jovanni Varestín-Cruz ("Varestín") were convicted

by a jury after an eleven-day trial for their roles in an expansive

drug-trafficking conspiracy.       On appeal, they assert (sometimes

collectively, and sometimes individually) that they were deprived

of a fair trial for a multitude of reasons. Their primary unified

challenge is that they should be entitled to a new trial because,

at various instances throughout the trial, the district court judge

interjected during witness testimony in such a manner that signaled

an anti-defense bias to the jury and caused the defendants serious

prejudice.    Martínez and Collazo also dispute the sufficiency of

the evidence presented to the jury to support their convictions.

And   defendants   continue   a   long-running   argument   about   Brady

violations.

           After careful review, we find the evidence sufficient to

support the convictions, but the trial unfair due to repeated,

one-sided intercessions by the trial judge.        We therefore vacate

the convictions and remand for a new trial.




                                   -3-
                                          BACKGROUND

                      I. The Conspiracy and the Charges

              This    case       stems     from      the   government's      efforts       to

dismantle an extensive conspiracy to distribute cocaine and heroin

in Puerto Rico and other parts of the United States between 2005

and   2010.         The    targeted       drug       trafficking     organization        (the

"organization") was allegedly comprised of several subsets, each

with its own leader. José Figueroa-Agosto (a/k/a "Junior Cápsula")

and   Elvin    Torres-Estrada             ("Torres-Estrada")         were   two     of   the

prominent kingpins, each with his own faction. Other high-ranking

actors     included             Junior      Cápsula's        brother,       Jorge        Luis

Figueroa-Agosto            ("Figueroa-Agosto"),               José      Marrero-Martell

("Marrero-Martell"), Diego Pérez-Colón ("Pérez-Colón"), and Ismael

Luna-Archeval ("Luna-Archeval").

              The     organization          enlisted        more     than    two        dozen

individuals         into    its        enterprise.          The    activities      of     the

organization included transporting drugs and money between the

Dominican Republic and Puerto Rico (mostly by boat), storing the

drugs and money in Puerto Rico, distributing the drugs in Puerto

Rico,    shipping         the    drugs    to    the    continental      United      States,

instituting price controls on the sale of the drugs, laundering

the   proceeds       from       drug     sales,      and   providing    armed     security

throughout these operational phases.


                                               -4-
             In    November   2010,     the    government     indicted      Junior

Cápsula, Marrero-Martell, Pérez-Colón, Figueroa-Agosto, and over

a dozen others on drug conspiracy charges in a separate criminal

case.        See    generally      United      States    v.    Figueroa-Agosto,

No. 10-cr-00435 (D.P.R. Nov. 15, 2010).             The ensuing cooperation

of these four named men with law enforcement was instrumental to

the government's investigation and dismantling of the remaining

branches of the organization and the prosecution of Raymundí,

Varestín, Collazo, and Martínez in particular.

             On February 9, 2011, a federal grand jury indicted four

more of the organization's leadership, including Torres-Estrada,

Samuel        Negrón-Hernández              ("Negrón-Hernández"),            Ángel

Ayala-Vázquez,      and   Rafael   Santiago-Martínez,         on   one   count   of

conspiracy    to    import    cocaine    and    heroin   from      the   Dominican

Republic, in violation of 21 U.S.C. §§ 952(a), 963. Subsequently,

on September 18, 2013, a federal grand jury indicted twenty-seven

other individuals alleged to have participated in the criminal

organization, including the defendants in this case, through a

superseding indictment that charged them with conspiracy to import

at least five kilograms of cocaine and one kilogram of heroin, in

violation of 21 U.S.C. §§ 952(a), 963 (Count 1), and conspiracy to

possess with intent to distribute the same controlled substances,

in violation of 21 U.S.C. § 846 (Count 2).                      The superseding


                                        -5-
indictment also charged Collazo with conspiracy to commit both

money laundering and international money laundering, in violation

of 18 U.S.C. § 1956(a) & (h) (Counts 3 and 4), and included several

forfeiture allegations.       The defendants in this appeal were the

only ones who entered pleas of not guilty and took their cases to

trial.

                              II.    The Trial

             The defendants stood trial for eleven days, from July 8

to July 22, 2016.

                     A.    The Cooperating Witnesses

             The lion's share of the incriminating evidence that the

government put to the jury came from three cooperating witnesses:

Marrero-Martell, Pérez-Colón, and Figueroa-Agosto.            Some of their

testimony    was   corroborated     by   other   witnesses,   including   law

enforcement officers.       For the purpose of our review, we briefly

introduce these witnesses and the pertinent portions of their

testimony.

                          1. José Marrero-Martell

             Marrero-Martell was one of the original members of the

drug trafficking organization and a high-ranking member of Junior

Cápsula's contingent (at times, his second-in-command).

             Marrero-Martell's       testimony      implicated     Collazo,

Raymundí, and Varestín.        He testified that Collazo transported


                                     -6-
drug money to the Dominican Republic on behalf of the organization

in his private vessels on at least two occasions in 2009, and that

Torres-Estrada had a Porsche, which, according to other testimony,

had been purchased for him by Collazo with laundered money.

Marrero-Martell also testified that Raymundí was actively involved

in collecting, unloading, storing, and distributing drugs for the

organization.   He placed Raymundí at meetings at the home of one

of Torres-Estrada's men, which Varestín also attended on one

occasion.     Marrero-Martell   testified   that   both   Varestín   and

Raymundí provided security for Torres-Estrada and that he always

saw them carrying weapons.   According to Marrero-Martell, Varestín

and Raymundí were remunerated for providing security, sometimes

with drugs.

            The organization allegedly had on its payroll a police

officer in the Dominican Republic named Colonel Amado González

("Colonel González").   Marrero-Martell testified that in December

2009 he traveled to the Dominican Republic as part of a group

(which he claimed included Varestín) sent by Junior Cápsula and

Torres-Estrada to murder Colonel González to ensure that he could

not identify them if he cooperated with law enforcement.1


     1 The Government explained        that Dominican authorities
detained the group before they could   effectuate their plan to kill
Colonel González. According to the     Government, Colonel González
was ultimately killed "by the order    of Junior [Cápsula]," albeit


                                 -7-
            The defense implemented several strategies to impeach

Marrero-Martell.            They   first    developed      the    extent   of    his

cooperation with the government and the benefits he received in

return.     To receive a tangible sentencing benefit, and after

signing a proffer letter, Marrero-Martell participated in over

fifty meetings with law enforcement personnel and he testified in

several trials and grand jury proceedings in drug trafficking

cases.      Pursuant to his plea and cooperation agreements, in

exchange    for     his     assistance,     the     government     recommended     a

significantly       lower    sentence      (105 months'      imprisonment)      than

Marrero-Martell would have faced given the actual quantity of drugs

he was charged with trafficking (his guideline sentencing range

was 210 to 262 months' imprisonment).               On August 29, 2014, he was

sentenced to 72 months' imprisonment.

            Varestín        also   sought     to    impugn       Marrero-Martell's

credibility by drawing out potential ulterior motives for the

testimony Marrero-Martell provided.               One such theory was that the

drug trafficking organization was divided into competing factions,

namely    between    Junior    Cápsula      (with   whom   Marrero-Martell       was

aligned) and Torres-Estrada (with whom Varestín and Raymundí were

aligned).     Notably, Torres-Estrada had allegedly tried to kill




on a separate occasion and by a different group.


                                        -8-
Marrero-Martell. Marrero-Martell testified that at various points

between his incarceration in 2010 and his release in February 2014,

he was jailed in the same facility and/or unit as Junior Cápsula

and    Pérez-Colón.         Marrero-Martell     also      testified   that     they

communicated by cell phone when jailed in separate units of the

same facility.    This fit into the defense's larger narrative that

Marrero-Martell       and     the    other     cooperating      witnesses       had

coordinated their testimony to deliver a blow to Torres-Estrada's

faction, although Marrero-Martell denied ever being asked to lie

or offered money to testify against Torres-Estrada's organization.

                             2. Diego Pérez-Colón

            Pérez-Colón      participated      in   the    organization's      drug

trafficking   activities       and   assumed    a   managerial    role    in   the

transportation,       distribution,     and     accounting       side    of     its

operations from 2005 to 2010.         According to his testimony, he was

part   of   Junior    Cápsula's      faction.       Pérez-Colón's       testimony

implicated all four defendants.         He testified that he worked with

Varestín and knew him well.             He also placed Varestín on the

December 2009 trip to kill Colonel González. Pérez-Colón described

Varestín and Raymundí as "trigger men," who would provide an armed

escort to Pérez-Colón when receiving and moving drugs.                    Pérez-

Colón testified that he had worked with Raymundí since early 2009

to receive and distribute drugs.               According to his testimony,


                                       -9-
Pérez-Colón would hold Junior Cápsula's drugs and Raymundí would

hold    Torres-Estrada's       drugs,        as     Raymundí      was    one    of    the

high-ranking members of Torres-Estrada's outfit. Pérez-Colón also

linked Raymundí to the weapons provided to "boat captains" for

transport to the Dominican Republic to be used in the plan "to

kill [Colonel] Amado González."                   Pérez-Colón testified that he

supplied      Collazo   with   drug        money    for   transportation        to    the

Dominican Republic at least three times.                    Finally, Pérez-Colón

stated that Martínez was an employee of Luna-Archeval, a major

drug distributor in Puerto Rico, and that Pérez-Colón exchanged

drugs and money with Martínez on more than seven occasions.

              Pérez-Colón      also        testified      about        the   names     of

individuals in his drug ledger.               Specifically, he testified that

one of the individuals listed in the ledger was named "Bocky," who

the ledger indicated had been supplied with five kilos of cocaine.

On cross-examination, Pérez-Colón confirmed that "Bocky" was a

"totally different person from [defendant] Rocky Martínez."

              As with Marrero-Martell, the defense's trial strategy

revolved around impeaching Pérez-Colón's credibility. The defense

drew    out    information         about     the     details      of     Pérez-Colón's

cooperation with the government.                   Like Marrero-Martell, Pérez-

Colón   entered    into     plea    and     cooperation     agreements         with   the

government in the hopes that it would lead to a "reduction of [his]


                                           -10-
sentence."         To     that    end,       Pérez-Colón       participated      in    many

interviews with law enforcement personnel and testified in several

grand jury proceedings and trials.                      Pérez-Colón stated that he

also discussed his decision to cooperate with Junior Cápsula,

Marrero-Martell,          and      Figueroa-Agosto             (his    co-defendants).

Ultimately, on January 22, 2016, Pérez-Colón was sentenced to

97 months'    imprisonment,         which         was   also    the   amount     of    time

recommended by the government (his lowest guidelines sentencing

range was 168 to 210 months' imprisonment).

             In     furtherance         of    this      impeachment     strategy,        the

defendants        drew    out    testimony          that   Pérez-Colón     had    indeed

communicated with Marrero-Martell and Junior Cápsula using illegal

cell phones while in jail to discuss the prospect of cooperating

with the government.            Additionally, the jury heard testimony that

Pérez-Colón        used      weapons,         bribed       officials,     and         killed

people -- all crimes for which he was never charged.                       The defense

elicited testimony that Pérez-Colón belonged to Junior Cápsula's

outfit, and that Junior Cápsula was a father figure to Pérez-Colón

--   implying        that,       like        Marrero-Martell,         Pérez-Colón       was

incentivized        to    lie     and        to   testify       against    members        of

Torres-Estrada's contingent. Moreover, Torres-Estrada's employees

had kidnapped Pérez-Colón after he was blamed for a lost quantity

of cocaine, which Pérez-Colón admitted caused him to fear for his


                                             -11-
life.   Martínez also cast doubt on Pérez-Colón's testimony by

noting that he did not remember the identities of the people who

lived at Martínez's house despite testifying that he conducted

several drug transactions there.

                  3. Jorge Luis Figueroa-Agosto

          Figueroa-Agosto    participated      in   the    organization's

trafficking operations under the command of his brother, Junior

Cápsula, from sometime in 2005 until February 2008.           During his

tenure, Figueroa-Agosto was in charge of holding and accounting

for the proceeds from drug sales and storing drugs in Puerto Rico,

as well as sending the money back to the Dominican Republic.

Figueroa-Agosto directly implicated Martínez.          He testified that,

upon arrival in Puerto Rico, portions of cocaine shipments were

delivered to Martínez's boss, Luna-Archeval, and that Martínez

would pick up the cocaine and store it in his house.

          Figueroa-Agosto explained that he quit the business when

he began fearing that other members of the organization, including

Torres-Estrada, were going to rob him or kill him.         Like Marrero-

Martell and Pérez-Colón, Figueroa-Agosto entered into plea and

cooperation   agreements   with   the    government.      Figueroa-Agosto

testified that he initially suggested the idea of cooperation to

his brother, which the defense latched onto on cross-examination

in furtherance of their theory that the cooperating witnesses'


                                  -12-
testimony was not credible. Figueroa-Agosto expected a sentencing

reduction in exchange for his testimony in this case.             Figueroa-

Agosto was ultimately sentenced in August 2016, about four years

after he first entered into the cooperation agreement and one month

after he testified at trial in this action.           At sentencing, his

Guidelines range was 188 to 235 months' imprisonment and the

government recommended a sentence of 107 months' imprisonment.

The   district   court   made    a   downward   departure   and   sentenced

Figueroa-Agosto to 87 months' imprisonment.

                      B. The Key Defense Witnesses

           The defense called several witnesses of its own, some of

whom we introduce briefly.           To illustrate its theory that the

cooperating witnesses were incentivized to lie, Varestín called

Jayson Dávila-Reyes ("Dávila-Reyes"), who testified that Pérez-

Colón approached him in prison and offered him money in exchange

for information against Torres-Estrada or any members of his

organization.    David Rivera-Rivera ("Rivera-Rivera") was another

key defense witness, who Varestín put on the stand to testify that,

among other things, the December 2009 trip to the Dominican

Republican was actually just a vacation, not a planned attempt to

murder Colonel González.        The defense also sought to call two law

enforcement officers who interviewed the cooperating witnesses on

several   occasions    --   Homeland    Security   Investigation   ("HSI")


                                     -13-
Special Agent Carrasquillo ("Agent Carrasquillo") and FBI Special

Agent Mario Rentería ("Agent Rentería") -- to establish that the

witnesses had added new details to their stories and were therefore

unreliable.          However, the district court only permitted Agent

Rentería to testify.

                                C. The Jury Verdict

               On July 22, 2016, the jury found the defendants guilty

of various offenses.            As to the charge of conspiracy to import

controlled         substances    in   violation   of   21 U.S.C.   §§ 952,   963

(Count 1), the jury convicted Raymundí but acquitted the remaining

three defendants.        As to the charge of conspiracy to possess with

intent to distribute controlled substances in violation of 21

U.S.C. § 846 (Count 2), the jury convicted all four defendants.

Additionally, the jury found Collazo guilty of conspiracy to commit

both       money   laundering    and   international    money   laundering   in

violation of 18 U.S.C. § 1956 (Counts 3 and 4).

                         III. The Post-Trial Motions

               Soon after the verdict, the defendants filed assorted

motions under Rules 29 and 33 of the Federal Rules of Criminal

Procedure, seeking judgments of acquittal or, in the alternative,

a new trial.2         In their Rule 29 motions, the defendants asserted


       2
       Collazo sought only a judgment of acquittal under Rule 29.
Martínez, Raymundí, and Varestín sought judgments of acquittal or,


                                        -14-
that the evidence put to the jury was insufficient to sustain their

convictions.    Their Rule 33 motions submitted that various errors

had occurred before and during trial, which required the district

court to grant a new trial in the interest of fairness.                     Many of

the   grounds   they     offered     for    retrial        were      recycled     from

contemporaneous objections made during trial.                   On May 23, 2017,

the district court entered an omnibus order denying the defendants'

motions across the board. The case then proceeded to sentencing.

                        IV. Sentencing and Appeals

            Raymundí was sentenced to 180 months' imprisonment on

November 18,    2016.      Martínez    and       Collazo      were     sentenced    to

120 months'     and     97 months'     imprisonment,           respectively,        on

December 22,    2016.       Varestín       was    sentenced       to    235 months'

imprisonment    on    March 14,    2017.         All   four   defendants        timely

appealed.

                                  DISCUSSION

            On appeal, Martínez and Collazo once again assert that

the evidence put to the jury was insufficient to sustain their

convictions.      Additionally,      the    defendants        allege     (sometimes

together, sometimes separately) a kaleidoscope of errors leading

up to and during their trial, including faulty voir dire, an




in the alternative, a new trial, under Rules 29 and 33.


                                     -15-
improperly    quashed   witness         subpoena,    judicial     misconduct,

prosecutorial   misconduct,       and     the   wrongful      suppression   of

impeachment   evidence. 3   The    defendants       contend   that   they   are

entitled to a new trial -- and, in Varestín's case, if not a new

trial, at least a new sentence.          We first address the sufficiency

of the evidence challenges, followed by the defendants' arguments




     3 A quick note on adoption of arguments.       In his opening
brief, Collazo "adopt[s] by reference and join[s] in the arguments
made by [his] codefendant[s] . . . in their respective appeal
briefs which may also be relevant to [him], particularly about the
Brady and Giglio violations, jury selection error, exclusion of
the testimony of agent Carrasquillo, and the various requests for
mistrial." Martínez, for his part, filed a motion to join and
adopt all of Varestín's appellate arguments that may be applicable
to him.    "[I]n a case involving more than one appellant or
appellee, including consolidated cases, any number of appellants
or appellees may join in a brief, and any party may adopt by
reference a part of another's brief." Fed. R. App. P. 28(i). Of
course, the caveat is that the adopted arguments must be "readily
transferrable from the proponent's case to the adopter's
case." United States v. David, 940 F.2d 722, 737 (1st Cir. 1991).
Given the nature of this case, in which the defendants stood trial
together for crimes relating to the same drug conspiracy, and where
the principal evidence against them derived from the testimony of
the same cooperating witnesses, their fair trial arguments are for
the most part readily transferable. See United States v. Ayala-
Vázquez, 751 F.3d 1, 19 (1st Cir. 2014) (finding adoption of a co-
defendant's judicial misconduct claims proper where both
defendants were tried for their involvement in the same drug
conspiracy).


                                   -16-
about judicial interventions, and lastly their contentions about

Brady and Giglio errors.

                      I. Sufficiency of the Evidence

            Our first step is to address whether the government

adduced evidence sufficient to sustain Martínez and Collazo's

convictions (they are the only two defendants who assert this

challenge   on   appeal).     We    proceed   in    this   order   because   "a

successful sufficiency challenge" would both require us to vacate

their convictions and bar retrial for the same offenses under the

Double Jeopardy Clause of the Fifth Amendment (thus also rendering

moot their remaining claims of trial error).                United States v.

Ramírez-Rivera, 800 F.3d 1, 16 (1st Cir. 2015), abrogated on other

grounds by United States v. Leoner-Aguirre, 939 F.3d 310, 317 (1st

Cir. 2019).

            As   to   Martínez,    the   district   court    found   that    the

evidence supported the conclusion that Martínez was involved in

aspects of the drug inventory, including storage and distribution.

As to Collazo, the district court found that the evidence supported

the conclusion that he delivered millions of dollars in drug money

to the Dominican Republic using his boat, that he purchased a car

for a leader of the drug cartel using illicit funds, and that he

intended to join in the drug trafficking conspiracy.




                                     -17-
          We review de novo the denial of a Rule 29 motion for

judgment of acquittal based on insufficient evidence.           See United

States v. Troy, 583 F.3d 20, 24 (1st Cir. 2009).           In our review,

"[w]e consider all the direct and circumstantial evidence in the

light most flattering to the government, 'drawing all reasonable

inferences consistent with the verdict, and avoiding credibility

judgments, to determine whether a rational jury could have found

the   defendants      guilty     beyond       a   reasonable      doubt.'"

Ramírez-Rivera,    800   F.3d   at    16    (quoting   United   States   v.

Negrón-Sostre, 790 F.3d 295, 307 (1st Cir. 2015)).                While a

sufficiency challenge is a "formidable" task for the movant and an

"uphill battle," United States v. Rivera-Rodríguez, 617 F.3d 581,

596 (1st Cir. 2010) (quoting United States v. Lipscomb, 539 F.3d

32, 40 (1st Cir. 2008)), it is in no way an "empty ritual," id.

(quoting United States v. de la Cruz-Paulino, 61 F.3d 986, 999

n.11 (1st Cir. 1995)); see also United States v. Brandao, 539 F.3d

44, 50 (1st Cir. 2008) ("[W]e will reverse only if the verdict is

irrational.").

                 A. Martínez's Sufficiency Challenge

          Martínez contends that his conviction for conspiracy to

possess with the intent to distribute controlled substances in

violation of 21 U.S.C. § 846 (Count 2) should be overturned because

the evidence was insufficient to establish that he knew the boxes


                                     -18-
he handled contained drugs (as opposed to some other item or

contraband),    and   therefore   he    could   not     have    knowingly    or

voluntarily joined the drug distribution conspiracy.

            Count 2   alleged   the    existence   of    a     wholesale    drug

distribution conspiracy, as part of which, the defendants "would

store and protect the narcotics and narcotics proceeds within

Puerto Rico," and that "some of the narcotics would be divided

among the coconspirators for further distribution."                 Thus, the

relevant question for Martínez's sufficiency challenge is "whether

a reasonable jury could conclude that the [g]overnment proved

beyond a reasonable doubt each element of the crime:                   (1) 'a

conspiracy existed,' (2) [the defendant] 'had knowledge of the

conspiracy' and (3) [he] 'knowingly and voluntarily participated

in the conspiracy.'" United States v. Burgos, 703 F.3d 1, 10 (1st

Cir. 2012) (quoting United States v. Dellosantos, 649 F.3d 109,

116 (1st Cir. 2011)).      On appeal, Martínez only challenges the

second and third elements.

            To satisfy the second element, the government must prove

"knowledge of the crime charged," id., either in the form of

"actual knowledge" or "willful blindness," id. at 11 (citation

omitted).   It is insufficient to "[s]how[] that the defendant had

knowledge of generalized illegality," id. (citing United States v.

Pérez-Meléndez, 599 F.3d 31, 43 (1st Cir. 2010)), though the


                                  -19-
government need only establish knowledge that "the conspiracy

involved a controlled substance" and not necessarily knowledge of

the "specific controlled substance being distributed," id.; cf.

McFadden v. United States, 576 U.S. 186, 188-89 (2015) (holding

that a conviction under 21 U.S.C. § 841(a)(1) requires knowledge

that the defendant is "dealing with 'a controlled substance'" as

opposed to "an illegal or regulated substance under some law" in

a case involving bath salts, a controlled substance analogue).

"[C]harges of conspiracy cannot be made out by piling inference

upon inference."          Burgos, 703 F.3d at 11 (citing United States v.

DeLutis, 722 F.2d 902, 907 (1st Cir. 1983)).

              To satisfy the third element, the government must prove

that    "the    defendant         both    intended     to   join   the   conspiracy

and intended to effectuate the objects of the conspiracy."                        Id.

(quoting Dellosantos, 649 F.3d at 116).                 "An agreement to join a

conspiracy may be express or tacit," United States v. Santos-Soto,

799    F.3d    49,   57    (1st    Cir.    2015)     (quoting   United   States    v.

Trinidad-Acosta, 773 F.3d 298, 311 (1st Cir. 2014)), and viable

evidence may include "inferences 'drawn from members' words and

actions and from the interdependence of activities and persons

involved,'" id. (quoting United States v. Acosta-Colón, 741 F.3d

179, 190 (1st Cir. 2013)).               To be sure, a defendant may be deemed

part of a conspiracy even if he only participates in ancillary


                                           -20-
functions, such as communications, accounting, or enforcement, as

opposed to more central functions like collecting, handling, or

selling drugs. See id. at 58.

            The   gist   of   Martínez's    alleged    involvement   in    the

organization      is   that   he   worked   for    Luna-Archeval,    a    drug

distributor who also happened to be in the car parts and mechanic

business.    According to witness testimony, on behalf of Luna-

Archeval, Martínez accepted and stored boxes containing drugs at

the auto shop and his own home.         Martínez, for his part, asserts

that there is insufficient evidence to show that he knew the boxes

he handled contained drugs.        Specifically, he contends that absent

any showing that the boxes were opened in his presence or that any

of the witnesses told him that the boxes contained drugs, it was

reasonable for him to infer that those boxes contained auto parts

(perhaps even stolen auto parts or something else illegal), given

the nature of his employment for Luna-Archeval and the fact that

auto parts were regularly delivered in boxes to the auto shop. As

a result, Martínez maintains, there is insufficient evidence to

establish that he was part of the conspiracy.

            We    find   these     arguments      unpersuasive.      Witness

credibility aside, the government presented sufficient evidence at

trial that would allow a reasonable jury to conclude beyond a

reasonable doubt that Martínez knew that the boxes he handled


                                     -21-
contained drugs (i.e., that he knew the conspiracy existed) and

that he knowingly and voluntarily participated in the conspiracy.

            Pérez-Colón and an FBI agent testified that Martínez

worked for Luna-Archeval, who was "one of the biggest distributors"

in   the   drug   trafficking    conspiracy,   and   to   whom   Pérez-Colón

supplied drug shipments.        Pérez-Colón explained that he delivered

boxes containing drugs to Martínez, who received them for Luna-

Archeval, in exchange for money.        The organization's distributors

delivered "things" (i.e., drugs and/or money) to Luna-Archeval in

boxes because it made sense within the context of Luna-Archeval's

business, which received boxes of auto parts.             Pérez-Colón also

testified that when he ran out of drugs to distribute, he sometimes

picked up a new supply of drugs from Martínez's house -- usually

cocaine but sometimes heroin.       When asked how Martínez "knew that

he was dealing with drugs," Pérez-Colón explained, "[b]ecause when

I ran out of kilos, I would tell [Figueroa-Agosto], and [Figueroa-

Agosto] would call [Luna-Archeval], and then [Luna-Archeval] would

call me and tell me to go to his employee's house [i.e., Martínez's

house] to pick up the kilos."          Pérez-Colón also testified that

when he went to Martínez's house, Martínez "would take the kilos

out and give them to me.         They were cocaine kilos, and once or

[on] three occasions there were heroin kilos."               Occasionally,

Pérez-Colón would give Martínez drug money that "was counted, all


                                    -22-
organized, all nice, and it was all tallied up."                All in all,

Pérez-Colón testified that he dealt with Martínez upward of seven

times and that on some of those occasions, they would exchange a

"full tally" of drugs in the range of hundreds of kilos.

            All in all, if a rational jury believed this testimony,

it could easily find that Martínez knew that the boxes he received,

stored, and exchanged for money contained drugs.             The jury could

also reasonably conclude based on this evidence that Martínez had

a   stake   in   the   conspiracy    based     on   his   relationship     with

Luna-Archeval. See United States v. Azubike, 564 F.3d 59, 65 (1st

Cir. 2009) (Azubike II) ("[D]rug organizations do not usually take

unnecessary risks by trusting critical transactions to outsiders."

(quoting United States v. Azubike, 504 F.3d 30, 37 (1st Cir. 2007)

(Azubike I))).     While the evidence may not suggest that Martínez

played a leading role in the conspiracy, collecting, storing, and

selling drugs are core functions of a drug distribution conspiracy.

See Santos-Soto, 799 F.3d at 58. Furthermore, there is sufficient

evidence for the jury to conclude beyond a reasonable doubt that

he knew his service advanced the principle aims of the conspiracy.

See id.

                  B. Collazo's Sufficiency Challenge

            We   now   turn   to   Collazo's   challenge    that   there    was

insufficient evidence to sustain his convictions for conspiracy to


                                     -23-
possess with intent to distribute controlled substances (Count 2),

conspiracy to commit concealment money laundering (Count 3), and

conspiracy to commit international money laundering (Count 4).

           1. Drug Distribution Conspiracy Conviction

          As to Count 2, Collazo stood accused of conspiring to

transport millions of dollars of drug money to and from the leaders

of the organization.   He disputes the sufficiency of the evidence

undergirding his § 846 conviction on the grounds that it was based

entirely on Pérez-Colón and Marrero-Martell's testimony, which was

vague, contradictory, and uncorroborated. We disagree.

          Marrero-Martell recalled three particular instances of

Collazo's involvement with the organization:   first, in May 2009,

Collazo transported between $1.5 and $2.5 million from Puerto Rico

to the Dominican Republic in a forty-foot private fishing vessel

for which he was paid a commission; second, in either June or July

2009, Marrero-Martell saw Collazo and others at Torres-Estrada's

home in the Dominican Republic where they had dinner; and third,

in September 2009, Collazo transported upwards of $1 million to

the Dominican Republic shortly after an assassination attempt on

Junior Cápsula during which corrupt Dominican authorities stole

the kingpin's drug money.   The money was in cash and transferred

in ziplock bags and plastic bins, which further suggests its

illicit nature.    Marrero-Martell indicated that approximately


                               -24-
$900,000 of the money that Collazo delivered in September 2009 was

likely intended to pay Junior Cápsula's girlfriend's bond in the

Dominican Republic.     According to Marrero-Martell, Collazo also

transported Negrón-Hernández back to Puerto Rico on the return

trip.    Marrero-Martell testified that, as was custom, Collazo

received an up-front commission (typically eight or ten percent)

for this trip as well.

             Pérez-Colón testified that he dealt with Collazo at

least three times.      After the assassination attempt on Junior

Cápsula, Pérez-Colón stated that Marrero-Martell escorted him to

Collazo's place of business.        Pérez-Colón delivered approximately

$3 million for Collazo to transport to Junior Cápsula in the

Dominican Republic "to solve a lot of things that were happening"

(including paying his girlfriend's bond) in the wake of the attempt

on Junior Cápsula's life, during which he lost "all of his" drug

money.   Pérez-Colón stated that the money he delivered to Collazo

was "drug proceeds" and that he did not pay Collazo or know how

much Collazo would be paid for his services.           Pérez-Colón also

testified that, on another occasion, he gave Collazo roughly

$2 million    for   delivery   to    Torres-Estrada   in   the   Dominican

Republic.     Pérez-Colón always showed Collazo the money before

transferring it to Collazo's possession.         Pérez-Colón suspected

that the reason the organization conscripted Collazo was because


                                    -25-
"he had a good vessel and . . . a good last name," and that it

would make a difference if the authorities stopped "Empresas

Collazo"    (Collazo's     enterprises)        as    opposed   to   "Diego     Pérez-

Colón."

              Count 2 alleged that it was "a manner and means of the

conspiracy that the defendants and their co-conspirators would

send   bulk    shipments    of      narcotics       proceeds   to   the     Dominican

Republic," and that they "conceal[ed] and hid[] . . . [the] acts

done   in     furtherance      of    the   conspiracy."             Based    on     the

aforementioned testimony, a rational jury could certainly infer

that   Collazo    knew   the     drug   conspiracy       existed,     and    that    he

voluntarily participated in its activities for personal financial

gain by transporting drug proceeds to the Dominican Republic in

furtherance of the organization's broader objectives.                       From the

quantity of cash that Collazo allegedly delivered, the number of

the trips he allegedly made, and his extensive interactions with

members of the drug trafficking organization, the jury could also

reasonably infer that Collazo had actual knowledge of the charged

conspiracy.     Collazo does not seem to dispute that he transported

some cash to the Dominican Republic at the request of certain

members of the organization, but he contends that it was earmarked

for paying the bond of Junior Cápsula's girlfriend.                   But based on

the modus operandi of the organization -- buying drugs in the


                                        -26-
Dominican Republic and shipping them to Puerto Rico -- the jury

also could have reasonably inferred that at least some of the money

Collazo delivered was used in furtherance of the conspiracy's drug

trafficking aims, regardless of whether Collazo ferried drugs back

to Puerto Rico himself.       After all, drug trafficking organizations

do not typically entrust millions of dollars in proceeds from drug

sales to a clueless "outsider." See Azubike II, 564 F.3d at 65.

             Collazo focuses much of his argument on highlighting

three     discrepancies      in   Marrero-Martell       and     Pérez-Colón's

testimony,    which    he   submits   incurably    undermine    the   evidence

against him:     first, that Marrero-Martell and Pérez-Colón do not

agree as to whether Collazo was paid for the September 2009 trip;

second, while Marrero-Martell recalls that Collazo transported a

money shipment to the Dominican Republic in May 2009, Pérez-Colón

recalls    Collazo's    involvement     in   a    shipment    sometime   after

September 2009; and third, that while Marrero-Martell recalled

Collazo's fishing boat to be forty-feet long, HSI Agent Ricardo

Mayoral ("Agent Mayoral") testified that Collazo's vessel was

approximately sixty-one feet long.

             While the defendants certainly could argue that these

inconsistences undercut the witnesses' testimony, the jury was not

required to so find. As we have held, "[e]vidence does not become

legally insufficient merely because of some inconsistencies in


                                      -27-
witnesses' testimony." United States v. Ayala-García, 574 F.3d 5,

12 (1st Cir. 2009) (quoting United States v. Rodríguez, 457 F.3d

109, 119 (1st Cir. 2006)).   Further, Agent Mayoral testified that

he detained a boat with Collazo and others (including Negrón-

Hernández) for a border search in September 2009, when the men

were on their way back from the Dominican Republic. While some of

the men explained that they had been fishing, no fish or fishing

equipment was found on the boat. The jury thus at least had enough

corroboration to reasonably infer Collazo's knowing participation

in the September 2009 shipment beyond a reasonable doubt.

          Accordingly, on balance, there is sufficient evidence to

sustain Collazo's § 846 conviction.

                2. Money Laundering Convictions

          Next, Collazo argues that Counts 3 and 4 should be

overturned because there is insufficient evidence to establish

that he knew that the money he used to purchase a luxury car or

the money he transported to the Dominican Republic derived from

unlawful activity. Again, we disagree.

          First, to affirm a conviction for conspiracy to commit

concealment money laundering under 18 U.S.C. § 1956(h), we must

find that the government presented sufficient evidence for a

reasonable jury to find beyond a reasonable doubt that Collazo

(1) "knowing that the property involved in a financial transaction


                               -28-
represents    the    proceeds     of   some    form    of    unlawful   activity,"

(2) conspired "to conduct such a financial transaction which in

fact   involves      the   proceeds    of     specified      unlawful   activity,"

(3) with "know[ledge] that the transaction is designed in whole or

in part . . . to conceal or disguise the nature, the location, the

source, the ownership, or the control of the proceeds of specified

unlawful activity."        United States v. Ayala-Vázquez, 751 F.3d 1,

14-15 (1st Cir. 2014) (alteration in original) (quoting United

States v. Cedeño-Perez, 579 F.3d 54, 57 (1st Cir. 2009)).

             The "specified unlawful activity" alleged in Count 3 was

"the     felonious    importation,      receiving,          concealment,      buying,

selling, or otherwise dealing in controlled substances."                      Count 3

specifically alleged that Collazo was part of the organization's

conspiracy "to conceal and disguise drug trafficking proceeds" by

arranging for "bulk shipments" of drug proceeds to the Dominican

Republic in "privately owned yachts," depositing drug money in

"nominee bank accounts," paying for goods with checks from those

accounts    to   conceal    the   ownership      and    source    of    the    money,

commingling drug money with legitimate business proceeds, and

buying goods while misrepresenting the source of the money used to

pay for them.

             On balance, Collazo's sufficiency challenge is without

merit.    In addition to the aforementioned evidence about Collazo's


                                       -29-
transportation of millions of dollars in drug proceeds for the

organization, there was testimony that, in 2008, Collazo purchased

a "very rare" Porsche GT2 for $313,699 in a cash deal.        Collazo's

taxable income in 2008 was $12,038, which suggests that the lavish

car payment was part of a money-laundering scheme.            There was

testimony   that   Collazo   had   several   companies,   including   ECR

Transport, Transporte Collazo, and Empresas Collazo.        The license

and title for the car were registered to ECR Property, which the

jury could reasonably infer was also an entity belonging to

Collazo. According to the president of the car dealership, Victor

Gómez, Collazo paid for the car with a mix of cash and checks from

different corporate entities.      This included two $100,000 checks

drawn from the account of AC Electroamerica, an entity that the

organization used to launder drug proceeds by purchasing luxury

items such as cars and boats.

            Marrero-Martell testified that it was common practice

for high-ranking members of the drug trafficking organization,

like himself and Torres-Estrada, to put such goods under the names

of third parties.    Cf. United States v. Martínez-Medina, 279 F.3d

105, 116 (1st Cir. 2002) ("Purchasing large items with drug money

through third parties surely supports an inference of intent to

conceal.").   Most of Torres-Estrada's "things were not under his

name." Moreover, Marrero-Martell testified that only four or five


                                   -30-
Electroamerica checks were used for such purchases, and that he

knew    that     Torres-Estrada     bought       a   Porsche GT2         with   an

Electroamerica check.        The president of the car dealership that

sold Collazo the Porsche GT2 testified that the company only

imported one or two of them that year.               He also testified that

Collazo did not take delivery of the Porsche GT2.                 The jury could

reasonably infer from this evidence that Collazo knew that he was

using drug money to buy the Porsche GT2 in service of obscuring

the paper trail for a leader of the drug trafficking organization.

Cf. Ayala-Vázquez, 751 F.3d at 15–16 (affirming conviction for

conspiracy to commit money laundering "through the acquisition of

various   vehicles,"    including       luxury   cars,    where    the   evidence

showed that the defendant "used a 'straw purchaser' to buy and

register the[] vehicles in order to conceal the fact that they

were bought and paid for with drug money").                Here, the evidence

gives rise to the reasonable inference that Collazo was the "straw

purchaser."

              Moreover, the government adduced testimony that Collazo

added   the    Porsche GT2   to   the    commercial      insurance    policy    he

maintained for his transportation businesses.               The evidence also

showed that the two money orders used to pay for the Porsche GT2's

policy in 2008 were made out by the CEO of the insurance company

at the time, who was fishing buddies with Collazo (and who has


                                    -31-
since passed).     Additionally, the CEO's secretary, Sandra Rios,

testified that around that time, Collazo brought $15,000 in cash

(about the value of the policy) to the CEO's offices in a "medium

sized   brown   [paper]   bag."      This   is    textbook    concealment      in

connection with a money laundering conspiracy.                See id. (noting

that payments "placed in plastic or paper bags" can "demonstrate[]

an intent to conceal (citing United States v. Cedeño-Pérez, 579

F.3d 54, 61 (1st Cir. 2009))). From this evidence, the jury could

reasonably infer that Collazo knowingly laundered drug money by

purchasing of the car as well as the insurance policy.

            Next, our analysis of the sufficiency of the evidence on

Collazo's conviction for conspiracy to commit international money

laundering in violation of § 1956(a)(2)(B)(i) and (h) differs only

in that it also assesses whether the government has put forth

sufficient evidence that Collazo conspired to "transport funds

from the United States to [a foreign country]." Cuellar v. United

States, 553 U.S. 550, 561 (2008).           Count 4 alleged that Collazo

transported     approximately     $8 million     from   Puerto    Rico   to   the

Dominican     Republic    in    furtherance       of    the      organization's

objectives.

            As we have noted, there was testimony that around

$900,000 of an alleged $2 million transported by Collazo to the

Dominican Republic in September 2009 was earmarked to pay Junior


                                     -32-
Cápsula's girlfriend's bond.      However, that does not establish, as

Collazo urges us to find, that he lacked knowledge that the money

he transported to the Dominican Republic derived from drug sales.

As we concluded with respect to his § 846 challenge, a jury could

have reasonably inferred from the whole of the evidence that

Collazo knew that the millions of dollars he transported to the

Dominican Republic over the course of several trips derived from

the unlawful activity of drug trafficking.                 Therefore, we find

that the evidence was indeed sufficient to sustain Collazo's

conviction on Count 4 as well.

                 II. Comments Made by the Trial Judge

             Out of all the issues on appeal, the defendants' primary

unified challenge is that they should be entitled to a new trial

because, at various crucial points throughout the trial, the

district court judge interjected during witness testimony in such

a manner that signaled an anti-defense bias to the jury and caused

the defendants serious prejudice.           The defendants allege that the

district court judge "improperly intruded into the questioning of

witnesses, simultaneously assuming the role of the prosecutor and

manifesting    disdain   for   the    defense['s]     theory"    and    thereby

subverting    the   credibility      of   key   defense    witnesses.      They

specifically call into question several aspects of the trial

judge's   conduct     during   the        testimony   of     defense    witness


                                     -33-
Dávila-Reyes.     Varestín and Collazo (plus Martínez by way of

adoption) also protest the trial judge's interjection in the

testimony of defense witness Rivera-Rivera.4

                         A.   Legal Framework

            As part of the basic guarantees of due process, "a trial

judge should be fair and impartial in his or her comments during

a jury trial."     de la Cruz-Paulino, 61 F.3d at 997 (citation

omitted).   Criminal defendants bringing a judicial bias claim can

prevail on appeal if they successfully establish that "(1) the

court's intervention gave the appearance of bias and (2) the

apparent bias seriously prejudiced [them]."       United States v.

Rivera-Rodríguez, 761 F.3d 105, 112-13 (1st Cir. 2014) (referring

to the second prong as the "serious prejudice" test); see also

United States v. Márquez-Pérez, 835 F.3d 153, 158, 161 (1st Cir.



     4 Collazo adds a few more fish to the pond too. He flags the
trial judge's questioning of defense witness Eliezer De Jesús, a
coworker of Varestín and Rivera-Rivera who offered general
testimony as to Varestín's good character, as another instance of
misconduct. He also highlights that during his defense counsel's
cross-examination of Agent Mayoral and his closing argument, the
trial judge made statements that undermined the counsel's
credibility, "basically telling the Jury that the attorney was
making things up."     We deem these claims waived for lack of
sufficient argumentation. See United States v. Zannino, 895 F.2d
1, 17 (1st Cir. 1990) ("[I]ssues adverted to in a perfunctory
manner, unaccompanied by some effort at developed argumentation,
are deemed waived."). Even if not waived, we need not reach them
here given our ultimate disposition of the judicial misconduct
issue in favor of the defendants.


                                 -34-
2016); Ayala-Vázquez, 751 F.3d at 24.

             We review preserved claims that a trial judge's actions

deprived a defendant of a fair trial "for abuse of discretion, the

same standard applied to our review of the trial judge's denial of

the motion for a mistrial."          Ayala-Vázquez, 751 F.3d at 23; see

also United States v. Pagán-Ferrer, 736 F.3d 573, 586 (1st Cir.

2013) ("When reviewing the denial of a motion for a mistrial, 'we

consider the totality of the circumstances to determine whether

the defendant has demonstrated the kind of "clear" prejudice that

would render the court's denial of his motion for a mistrial a

"manifest    abuse    of   discretion."'"      (quoting       United   States   v.

Dunbar, 553 F.3d 48, 58 (1st Cir. 2009))). By contrast, we review

unpreserved claims for plain error.                  United States v. Lanza-

Vázquez, 799 F.3d 134, 142 (1st Cir. 2015).               Defendants carry a

higher burden under this standard because they must demonstrate

that "(1) an error occurred, (2) the error was obvious, (3) the

error affected substantial rights, and (4) the error seriously

impaired the fairness, integrity, or public reputation of judicial

proceedings."    United States v. LaPlante, 714 F.3d 641, 643 (1st

Cir.   2013)   (citation    and     internal    quotation      marks   omitted).

However, we have previously noted that the serious prejudice test

in a judicial bias claim more or less saddles criminal defendants

with   a    similar   burden   to    the     plain    error    standard.        See


                                      -35-
Rivera-Rodríguez, 761 F.3d at 112 & n.7 (noting that although the

serious prejudice standard does not "formally incorporate" the

fourth prong of plain error, since a serious prejudice finding

means the judge's misconduct compromised the fairness of a trial,

"the improper conduct necessarily affects the fairness, integrity,

or public reputation of judicial proceedings"); see also United

States v. Cruz-Feliciano, 786 F.3d 78, 84–85 (1st Cir. 2015)

(reinforcing that establishing a burden of "serious prejudice" is

"comparable to demonstrating prejudice under plain error review").

          Under certain circumstances, a judge's behavior can be

"per se misconduct." Márquez-Pérez, 835 F.3d at 158. This happens

when   judges   "exceed   their   authority"    by   "testify[ing]   as

witnesses, or add[ing] to or distort[ing] the evidence."       Id.   It

can also happen when judges "opin[e] to the jury on the credibility

of witnesses, the character of the defendant, or the ultimate

issue." Id. Defendants must still establish serious prejudice on

this theory. Id.

          If the judge's actions are not per se misconduct, we

assess whether the trial judge abused his or her discretion by

demonstrating improper partiality in front of the jury.       Id.; see

also Ayala-Vázquez, 751 F.3d at 23-24.         This assessment by its

nature is very case specific. "To determine whether the jury would

perceive bias, we often must examine each intervention in the


                                  -36-
context of the trial as a whole."      Rivera-Rodríguez, 761 F.3d

at 111.

           The trial judge plays the role of "governor of the

trial," not "mere moderator," Quercia v. United States, 289 U.S.

466, 469 (1933), so his or her "active participation" alone "does

not create prejudice []or deprive [a criminal defendant] of a fair

trial," Deary v. City of Gloucester, 9 F.3d 191, 194 (1st Cir.

1993).     To be sure, the trial judge is afforded fairly wide

latitude to "question witnesses and to analyze, dissect, explain,

summarize, and comment on the evidence."   Logue v. Dore, 103 F.3d

1040, 1045 (1st Cir. 1997); see also Fed. R. Evid. 614(b) ("The

court may examine a witness regardless of who calls the witness.").

Trial judges are given leeway to "criticize counsel, and express

'impatience, dissatisfaction, annoyance, and even anger,'" such

that "'a stern and short-tempered judge's ordinary efforts at

courtroom administration' are not error." Márquez-Pérez, 835 F.3d

at 158 (quoting Liteky v. United States, 510 U.S. 540, 555-56

(1994)).

           But with great power comes great responsibility.   Trial

judges cross the line of neutrality if they "misemploy [their]

powers," id., by assuming "the role of an advocate or 'otherwise

us[ing] [their] judicial powers to advantage or disadvantage a

party unfairly,'" Ayala-Vázquez, 751 F.3d at 24 (quoting Logue,


                               -37-
103 F.3d at 1045).       Remaining impartial in a justice system built

on jury trials is essential to guaranteeing the due process rights

of criminal defendants, for the jury may be swayed by a judge's

"lightest word or intimation."           Starr v. United States, 153 U.S.

614,   626     (1894).      Importantly,       "the   concern    with    judicial

interrogation" is not that the court will "expose[] bad facts,

inconsistencies,      or    weaknesses    in    the   case"     by   questioning

witnesses. Rivera-Rodríguez, 761 F.3d at 113. What is problematic

is "giv[ing] jurors the impression that [the court] has an opinion

on the correct or desirable outcome of the case," including about

the relevance or credibility of a witness, as this effectively

usurps the jury's role. Id.

              The other half of the bias test is the serious prejudice

inquiry.      An improper judicial intervention results in serious

prejudice when "there is a reasonable probability that, but for

the error, the verdict would have been different."                   Id. at 112.

"In analyzing prejudice, our cases regularly weigh three factors:

(1) the nature and context of the error, (2) the presence of

curative instructions, and (3) the strength of the evidence in

support of the judgment."         Márquez-Pérez, 835 F.3d at 161.             Of

additional note, "in cases with multiple judicial interventions,

determining the appearance of bias and the prejudicial effect of

that   bias     generally    involves    a     cumulative   effect      inquiry."


                                    -38-
Rivera-Rodríguez, 761 F.3d at 112.

                            B. The Court's Interventions

                        1. Testimony of Jayson Dávila-Reyes

                 The defense's principal trial strategy was to impeach

the    credibility          of    cooperating        witnesses     Pérez-Colón       and

Marrero-Martell, whose testimony constituted the overwhelming bulk

of    the       potentially      incriminating       evidence    put   to   the    jury.

Varestín called Dávila-Reyes in service of this theory.                           At the

time       of   his   testimony,     Dávila-Reyes       was   imprisoned     on    prior

unrelated         gun     and    drug     charges.       Varestín      posited      that

Dávila-Reyes's           testimony      was    especially     trustworthy    because,

unlike the cooperating witnesses, he was not offered (nor did he

expect) a sentencing benefit in exchange for taking the stand. Of

particular note, Dávila-Reyes testified that, while imprisoned in

the same unit, the government's cooperating witness Pérez-Colón

offered him money "[t]o give false information to be used as

testimony         against    other      people."      Specifically,     Dávila-Reyes

stated that Pérez-Colón inquired about "whether [Dávila-Reyes]

knew of any violent crime committed by [Torres-Estrada] and his

gang," including Varestín. 5                  Dávila-Reyes recalled that Pérez-

Colón implied that he would take what information Dávila-Reyes


       5
       Dávila-Reyes also testified that he knew Varestín a little
bit and never saw him with a gun or committing a violent act.


                                              -39-
could provide and "bulk it up."

             Dávila-Reyes explained that Pérez-Colón "wanted to get

information"      because      "[a]pparently,          he    was   really   upset    at

[Torres-Estrada]."         Dávila-Reyes recalled that Pérez-Colón said

something to the effect that "he wanted to hit [Torres-Estrada]

with everything he had," meaning "[his people] were going to be

really in trouble."          Dávila-Reyes also explained that Pérez-Colón

likely approached him in the first place because "[b]ack then

[Dávila-Reyes]         was        having      [his          own]     problems       with

[Torres-Estrada]."           Dávila-Reyes understood that Pérez-Colón's

offer was coming from Junior Cápsula.                   In the end, Dávila-Reyes

did not accept the offer.

             On cross-examination, the government sought to discredit

Dávila-Reyes's plainly relevant attack on the government's case by

questioning Dávila-Reyes about his criminal history. In so doing,

the government wandered fairly far afield, asking about the origins

of   his   drug   supply     in    relation       to   his   prior   drug   offenses.

Raymundí objected to this line of questioning twice, which the

district court denied both times.                 Then, Varestín also lodged an

objection leading to the following interaction with the court

before the jury:

           VARESTÍN:          Objection, Your Honor. First of all,
                              beyond scope.    Second of all, the
                              government is eliciting information
                              that is not relevant to this trial,

                                           -40-
                        Your Honor.

        THE COURT:      His testimony also is not relevant in
                        this case.

        VARESTÍN:       Well,   Your   Honor,   we   differ,
                        obviously,   but   I   believe   his
                        testimony is relevant.

        THE COURT:      Counsel, he's accepted that he dealt
                        in drugs. The question is, where did
                        you get the drugs? If he says it was
                        his own drugs, does that mean he grew
                        them up in his back yard, or where
                        did he get the drugs? That's the only
                        question.

          The     government   then     proceeded   to   engage     with

Dávila-Reyes's response that his indictment for his role in a drug

conspiracy charged him as "an enforcer," not "a runner." When the

government asked Dávila-Reyes to explain what "the enforcer does

for the conspiracy," Raymundí and Varestín both lodged objections

based on scope and relevance.         The court rebuffed Raymundí's

attempt to object, noting that Dávila-Reyes was not his witness,

and   overruled   Varestín's   objection.      Subsequently,   as   the

government exhausted its attack on Dávila-Reyes, the court took

over questioning the witness about the nature of his role as an

"enforcer":

        THE COURT:       What would happen if somebody tried
                         to take away the drugs or tried to
                         interfere with the drug point of the
                         people that you are protecting? What
                         would you do? I am not saying about
                         at that time.


                                 -41-
DÁVILA-REYES:   Back then, I am not going to lie to
                you but --

THE COURT:      What would you do as an enforcer?

DÁVILA-REYES:   Protect the drugs.

THE COURT:      How would you do that?

DÁVILA-REYES:   I would use all the means I have
                available. That's why I am paying 14
                years, Your Honor. That’s why I am
                paying 14 years.

THE COURT:      I am not asking you that.       I am
                asking you, what would you do in such
                circumstances?

DÁVILA-REYES:   Protect the drugs, sir.

THE COURT:      What would you do to protect the
                drugs?

DÁVILA-REYES:   Grab it and run off with it, and try
                to see -- keep myself from being
                hurt, or defend myself, if it came to
                that.

THE COURT:      If the one that had the drug didn't
                want to give it to you, what would
                you do? If somebody came to take the
                drug away from him, what would you do
                as an enforcer?

DÁVILA-REYES:   Well, in order to hold up the person
                who has the drugs, they would have to
                hold me up as well because I am the
                one there protecting the drugs.

THE COURT:      And what would   you     do   to   defend
                yourself?

DÁVILA-REYES:   Well, at that point it would be to
                defend my life because that person is
                coming to hurt me.


                       -42-
       THE COURT:      What would you do -- what would you
                       use to defend your life?

       DÁVILA-REYES:   To run, to try to fight -- maybe
                       fight the person as a very last, last
                       recourse, maybe, if the person was
                       armed, but I don't know. I never had
                       that experience, Your Honor.

       THE COURT:      Why would you need a gun then if you
                       would start to run away?

       DÁVILA-REYES:   That’s like -- I don't know. I used
                       to say it was like part of the
                       uniform.

The court then turned the witness back over to the government. No

additional objections were raised at this time.

          After a truncated redirect examination, the district

court once again took over the questioning, this time in a direct

critique of the heart of the witness's claim that the government's

witness had solicited fabricated evidence:

       THE COURT:      [I]f you did not tell [Pérez-Colón]
                       anything about anything . . . why
                       did you have to make a sworn
                       statement?

       DÁVILA-REYES:   . . . I wanted [Torres-Estrada] to
                       know that I didn't have any intention
                       of hurting him, even though we were
                       supposedly enemies . . . .

       THE COURT:      But   since   you   did   not  tell
                       [Pérez-Colón] anything about any
                       criminal   activity   on   the part
                       of . . . Torres-Estrada, then where
                       would    [Pérez-Colón]    get   the
                       information to fabricate a case
                       against   [Torres-Estrada]?    It's
                       simple.     If you did not tell

                              -43-
                [Pérez-Colón]  anything,    as  you
                mentioned before, of the criminal
                activity of [Torres-Estrada], why
                did you have to tell him to be
                careful?       What    were    they
                fabricating?     What   were   they
                fabricating?

DÁVILA-REYES:   I don't know.

THE COURT:      You just mentioned --

DÁVILA-REYES:   I didn't say he was fabricating.

THE COURT:      You   just   mentioned   they     were
                fabricating.

DÁVILA-REYES:   No, I didn't say "fabricating."

THE COURT:      And your testimony --

DÁVILA-REYES:   He asked me to tell him so that he
                could pass it on.

THE COURT:      And your testimony here was that you
                never told [Pérez-Colón] anything
                about [Torres-Estrada].

DÁVILA-REYES:   No.

THE COURT:      So how could [Pérez-Colón] tell him
                anything since you did not tell
                [Pérez-Colón] anything about the
                criminal acts of [Torres-Estrada]?

DÁVILA-REYES:   When he told me that, I as in my cell
                with another --

THE COURT:      Sir, I don't need an explanation from
                you.    I just want you to tell
                me . . . . What did [Torres-Estrada]
                have to fear from [Pérez-Colón]?

DÁVILA-REYES:   The same thing he was -- that he
                would hurt him with some other person
                who would be -- could provide

                       -44-
                              information.       I saw it as an illegal
                              act.

            THE COURT:        But since [Pérez-Colón] did not have
                              any information from you, then you
                              are supposing that somebody else
                              could give it.

            DÁVILA-REYES:     I didn't really -- I don't really
                              know.   But I simply saw it as an
                              illegal movement, and I gave him a
                              heads-up.

            THE COURT:        So what you are testifying here then
                              is what you perceived or what you
                              thought; not really what happened?

            DÁVILA-REYES:     No, it is what happened, because
                              those words I used were the words he
                              said to me.

            THE COURT:        All right.   But since you did not
                              give him any criminal information
                              about [Torres-Estrada], then you are
                              assuming that somebody else would
                              have     given    it     to     harm
                              [Torres-Estrada].

At    this    point,     Varestín     objected     "to   the    Court's   line    of

questioning" on the grounds that the court was "outdoing the job

for   the    [g]overnment"       by   improperly    "trying     to   impeach   [the

defense's] witness."         The district court responded: "I wanted to

clarify for the jury whether what he is saying is what he really

saw or did or heard, or something that he is imagining that

happened."

              Subsequently, Varestín filed a motion for mistrial based

on    the    trial     judge's    comment   in     front   of    the   jury      that


                                        -45-
Dávila-Reyes's "testimony also is not relevant in this case." The

court denied the motion and explained that defense counsel was

"the one that raised the issue that his testimony was not relevant

to this trial, because the [g]overnment was trying to elicit

information through his testimony that was not relevant to the

trial, and I just said, yes, his testimony is not relevant in this

case . . . ."

          Following the court's decision, the other defendants

sought to join in Varestín's motion.      Raymundí also requested a

jury instruction to disregard the court's comment. However, since

Dávila-Reyes was Varestín's witness, and Varestín expressed his

preference to withhold a specific instruction on the relevancy

comment until the jury instructions at the end of trial to avoid

bringing more attention to the matter than necessary, the court

stated that it would defer to Varestín's preference. Nevertheless,

later that day the court told the jury:

       I just want to remind you that as I told you at the
       beginning of the case, you as jurors are the sole
       judges of the facts and the credibility of the
       witnesses.    Comments that I may have made and
       comments by the Court or the attorneys are not
       considered as evidence, nor [should] my comments or
       my questions . . . be an indication to you how to
       view that evidence nor how -- what I think about the
       evidence.

As promised, the court also addressed the matter in its final

instructions to the jury before they began deliberation:


                              -46-
          During the course of the trial, I occasionally have
          asked questions of a witness. Do not assume that I
          hold any opinion on the matters to which my questions
          may relate. The Court may ask questions simply to
          clarify a matter not to help one side of the case or
          hurt the other. Remember at all times that you as
          jurors are at liberty to disregard all comments of
          the Court in arriving at your own findings as to the
          facts. So anything I may have said during the course
          of the trial is not evidence also.

            At this juncture, the court also instructed the jury on

weighing the credibility of cooperating witnesses:

          [Marrero-Martell, Pérez-Colón, and Figueroa-Agosto]
          have provided evidence on their agreements with the
          government, participated in the crime charged
          against the defendants, and expect to receive the
          benefit of a recommendation from the government to
          receive a lower sentence in exchange for providing
          information.    Some people in this position are
          entirely truthful when testifying. Still, you should
          consider the testimony of these individuals with
          particular caution. They may have had reason to make
          up the stories or exaggerate what others did because
          they want to help themselves.6

     6   The court additionally instructed:

          You should also ask yourselves whether there was
          evidence that a witness testified falsely about an
          important fact, and ask whether there was evidence
          that at some other time, a witness said or did
          something or didn't say or do something that was
          different from the testimony the witness gave during
          trial.   But keep in mind that a simple mistake
          doesn't mean that a witness wasn't telling the truth
          as he or she remembers it. People naturally tend to
          forget some things or remember them inaccurately. So
          if a witness misstated something, you must decide
          whether it was because of an innocent lapse in memory
          or an intentional deception.     The significance of
          your decision may depend on whether the misstatement
          is about an important fact or about an unimportant
          detail.

                                 -47-
           The defendants renewed their challenges to the court's

comments about the relevance of Dávila-Reyes's testimony in their

post-verdict Rule 33 motions. The district court declined to find

that its comments warranted a new trial.             Rather, the court,

assuming arguendo that the comments were prejudicial given the

centrality of Dávila-Reyes's testimony to the defense's trial

strategy     of   impeaching   the    credibility   of   the     cooperating

witnesses,    determined that its curative instructions "dispelled"

any prejudice.       Moreover, the court noted that any error was

harmless because "neither D[á]vila[-Reyes'] testimony nor any

comment by the court would be enough to overcome the overwhelming

evidence of guilt presented against the defendants at trial." That

"overwhelming evidence" was the testimony of the government's

cooperators, i.e., the testimony that Dávila-Reyes's testimony was

aimed at discrediting.

                  2. Testimony of David Rivera-Rivera

           Varestín also called his coworker Rivera-Rivera, who

works as a refrigeration technician, to testify.               Rivera-Rivera

was on the December 2009 trip to the Dominican Republic and he

testified that, contrary to what Marrero-Martell and Pérez-Colón

had stated, the purpose of the trip was to "enjoy [them]selves and

get to know Santo Domingo," and generally to "have fun."            He also

stated that "nothing happened" during the boat trip aside from

                                     -48-
"drinking on the way."      Rivera-Rivera said that he did not see

anyone with guns or drugs during the trip or hear anyone talking

about illegal acts such as murder.

          On   redirect    examination,   Varestín's   counsel    asked

Rivera-Rivera how many beers he drank on the boat trip.            The

government objected as beyond the scope, which the court overruled.

Rivera-Rivera then answered, "several beers," which prompted the

following exchange:

       THE COURT:         Several is what number?

       VARESTÍN:          Can you be more specific?

       RIVERA-RIVERA: Around seven or eight beers.

       THE COURT:         During the trip?

       RIVERA-RIVERA: During the trip.

       THE COURT:         15 hours?

       RIVERA-RIVERA: Well, exactly -- I don't recall the
                      exact time it took for the trip, but
                      it was during the -- it was during
                      the trip.

       THE COURT:         You left at 7:00 p.m., Puerto Rico.

       RIVERA-RIVERA: Uh-huh.

       THE COURT:         And you got to the Dominican Republic
                          around 1:00 or 2:00 in the afternoon
                          the next day?

       RIVERA-RIVERA: Yes.

       THE COURT:         How many hours is that? You do the
                          arithmetic and tell me.


                                 -49-
RIVERA-RIVERA: I can't tell you exactly. I don't
               recall.

THE COURT:     Okay. Let's start at 7:00 p.m. until
               midnight. How many hours?

RIVERA-RIVERA: From 7:00 to 10:00?

THE COURT:     You know I didn't say 10:00.     You
               knew I said midnight. How many hours
               are there?

RIVERA-RIVERA: Five hours.

THE COURT:     And from midnight to 7:00 a.m., how
               many hours are there?

RIVERA-RIVERA: Seven hours.

THE COURT:     Plus five the night before are how
               many?

RIVERA-RIVERA: Plus five of the previous night -- I
               am lost again.

THE COURT:     Well, find yourself. Five the night
               before. From 7:00 p.m. to midnight,
               that's five.   And from midnight to
               7:00 in the morning, how many hours?

RIVERA-RIVERA: Seven.

THE COURT:     Plus the five the night before, how
               many is that?

RIVERA-RIVERA: 12.

THE COURT:     And from 7:00 a.m. until noon, how
               many are there?

RIVERA-RIVERA: Five.

THE COURT:     Plus 12 already, how many is that?

RIVERA-RIVERA: 17.


                        -50-
       THE COURT:      And one more, from noon to 1:00
                       o'clock or 2:00 o'clock, how many
                       more?

       RIVERA-RIVERA: About 18 hours.

       THE COURT:      And that's how long the trip took?

       RIVERA-RIVERA: Approximately.       I   don't   recall
                      exactly.

       THE COURT:      But approximately 17 hours?

       RIVERA-RIVERA: More or less.

       THE COURT:      And you had only seven beers during
                       those 17 hours?

       RIVERA-RIVERA: Around, more or less.    Perhaps one or
                      two more.

There were no objections to this inquiry, nor did any of the

defendants raise the issue in their post-verdict Rule 33 motions.

                           C.   Analysis

          Where the Government builds its case against criminal

defendants predominantly on cooperating witness testimony, which

the jury must weigh against the testimony of key defense witnesses,

"the [district] court must take particular care to avoid any

appearance that it favors the government's view of the case."

Rivera-Rodríguez, 761 F.3d at 120 (citation omitted); see also

United States v. Barnhart, 599 F.3d 737, 745 (7th Cir. 2010);

United States v. Tilghman, 134 F.3d 414, 416 (D.C. Cir. 1998)

("Because juries, not judges, decide whether witnesses are telling

the truth, and because judges wield enormous influence over juries,

                                -51-
judges may not ask questions that signal their belief or disbelief

of witnesses." (citing United States v. Wyatt, 442 F.2d 858, 859-

61 (D.C. Cir. 1971)). Here, the government's proof relied heavily

-- and in many respects crucially -- upon the testimony of three

cooperating    witnesses:        Marrero-Martell,      Pérez-Colón,     and

Figueroa-Agosto. If the jury did not believe testimony from those

cooperating witnesses, the government's case largely fell apart as

to the specific crimes charged.

          We   turn   first    to   the    trial   judge's   comment   that

Dávila-Reyes's testimony was flat-out "not relevant in this case."

To the contrary, Dávila-Reyes's testimony was highly relevant and

central to the defense.       He directly attacked the credibility of

Pérez-Colón by stating that Pérez-Colón was offering money for

information that could be "bulk[ed] . . . up" to incriminate the

defendants.    Earlier testimony had revealed that Pérez-Colón was

in touch with the other cooperating witnesses and Junior Cápsula

on the subject of cooperating with the government.             So Dávila-

Reyes's testimony about Pérez-Colón, if believed, undercut more or

less the entire prosecution case by suggesting that the cooperators

were fabricating testimony to take down a rival faction.

          We have previously noted that adding to the evidence by

weighing in on witness credibility amounts to "per se misconduct"

(i.e., per se appearance of bias), Márquez-Pérez, 835 F.3d at 158;


                                    -52-
see also Ayala-Vázquez, 751 F.3d at 27-28, based on the Supreme

Court's decision to reverse in Quercia, where the trial judge added

to the evidence by expressing his opinion to the jury that the

defendant's body language while on the witness stand indicated

that he was lying, see 289 U.S. at 471-72. Distorting the evidence

is similarly problematic from the standpoint of signaling bias,

see Márquez-Pérez, 835 F.3d at 158, especially when the distortion

impacts a critical issue such as the reliability of the testimony

offered by three cooperating witnesses, which in this case was

instrumental to the government's case against the defendants.            The

trial judge's relevance comment did just that, "put[ting] his own

experience, with all the weight that could be attached to it, in

the scale against the accused."          Quercia, 289 U.S. at 471.      The

off-hand comment, which did not serve "to assist the jury in

reaching the truth," id. at 472, signaled to the jury that they

should disregard Dávila-Reyes's crucial and quite relevant defense

evidence as not relevant. By undermining Dávila-Reyes's testimony

in this manner, the judge's comment also undermined the defense

theory that the cooperating witnesses each had a motive to lie.

            We could hardly say then that dismissing Dávila-Reyes's

testimony   as   irrelevant   to   the    case   did   not   cause   serious

prejudice, for there is a "reasonable probability" that the jury

would have weighed the evidence differently (and thus reached a


                                   -53-
different outcome) had the trial judge not tipped the scales

against Dávila-Reyes's testimony. Márquez-Pérez, 835 F.3d at 161.

In other words, if the judge had not intervened, the jury may have

credited Dávila-Reyes and disbelieved the cooperators.

             To be sure, the government did put other witnesses on

the stand. Agent González implicated Martínez by naming him as an

employee of the known drug distributor, Luna-Archeval.                          Agent

Mayoral testified that he stopped Collazo's boat for a border

search on its way back from the Dominican Republic, but there were

neither drugs nor money on the boat.                     The car dealership and

insurance company witnesses implicated Collazo in a potential

money-laundering scheme through their testimony about his purchase

of   a   Porsche     GT2    and     an   insurance       policy    for   that      car.

Additionally, multiple federal law enforcement agents testified

about interviews they conducted with Pérez-Colón, Marrero-Martell,

Varestín,    and   Rivera-Rivera         in   the   Dominican     Republic,     which

occurred    during    the    trip    described      in    the   testimony     of   the

cooperating    witnesses      as    a    thwarted    attempt      to   kill   Colonel

González.     During those interviews, the men told law enforcement

that the purpose of the trip was pleasure.                        Thus, the trial

narratives    of   the     cooperating        witnesses   are     what   effectively

connected the dots and filled in the blanks as to the defendants'

alleged participation in the drug trafficking conspiracy.                          For


                                         -54-
instance, Agent González's testimony that Martínez worked for

Luna-Archeval packs much less of a punch without Pérez-Colón's and

Figueroa-Agosto's detailed explanations of how Martínez accepted

delivery    of    and   stored    the      drug     inventory.           Although      the

independent      evidence    about    Collazo's      sketchy         purchase    of    the

Porsche GT2       and    insurance         policy         is     certainly        enough

circumstantial       evidence        to     raise     a        red     flag,     it        is

Marrero-Martell's explanation of the money-laundering scheme and

the practice of paying with checks from Electroamerica that truly

completes the picture.           While law enforcement testimony places

Varestín in the Dominican Republic in December 2009 with members

of the drug trafficking organization, only the testimony of the

cooperating      witnesses    specifically          connects         Varestín    to    the

organization's operations. Thus, on balance, the testimony of the

cooperating witnesses was the crux of the government's case against

the defendants, and for Varestín and Raymundí, provided the lion's

share of the potentially incriminating evidence against them.

            The trial judge attempted to explain away his relevance

comment    as    actually    supporting      the    defense's         objection       to   a

government question regarding where Dávila-Reyes sourced his drugs

when he was involved in drug trafficking activities. However, the

record paints a different picture. The district court denied both

of Raymundí's objections to this line of questioning.                           Varestín


                                          -55-
then lodged a third objection, reiterating the view that the

specific information the government was attempting to elicit was

not   relevant   to   the   trial.    Instead   of   expressly   ruling    on

Varestín's relevancy objection, the trial judge responded that

"[Dávila-Reyes's] testimony also is not relevant in this case."

In context, the comment reads more like an off-the-cuff opinion

about the weight the judge gave to the testimony that Dávila-Reyes

had offered rather than a specific evidentiary ruling (the latter

being well within the province of the trial judge).          Seen in this

light, the comment actualized the risk that the jury, which is

susceptible to being influenced by the judge's "lightest word or

intimation," Starr, 153 U.S. at 626, would be swayed by the judge's

view in its determination of whether and to what extent to both

weigh and credit Dávila-Reyes's testimony.

           Moreover, the trial judge's curative instructions here

were "too little too late" because, where the reliability of

witness testimony is so strongly implicated (here, that of the

cooperating witnesses against that of the defense witnesses),

"such interference with jury fact-finding cannot be cured by

standard jury instructions."         Tilghman, 134 F.3d at 421 (citing

United States v. Filani, 74 F.3d 378, 386 (2d Cir. 1996)).                The

analysis might be different had the judge specifically withdrawn

the comment by explaining that he was by no means suggesting that


                                     -56-
the witness's testimony on direct was not relevant to the case,

but that is not what transpired here.7

             All that being said, we need not and do not rest our

holding on the single comment about the relevance of Dávila-Reyes's

testimony.    As we have detailed above, the trial judge's further

intercessions consistently reinforced the pro-government message

conveyed by the relevant comment.         The trial judge "took over the

prosecutor's role" with his questioning of Dávila-Reyes after

redirect examination.      Rivera-Rodríguez, 761 F.3d at 120.          The

court began with an innocuous question, asking Dávila-Reyes to

explain why he needed to make a sworn statement about Pérez-Colón's

attempt to recruit him in prison if indeed he did not provide any

information that could be leveraged against Torres-Estrada's crew.

Dávila-Reyes explained that he did it to protect himself so

Torres-Estrada    would   not   think   Dávila-Reyes   had   crossed   him.

Seeking this type of clarification about the witness's testimony

surely falls on the permissible side of the line in terms of

assisting the jury, especially because it appears that the defense


     7 One might expect the defendants to have requested a better
curative instruction recanting the relevancy comment given its
prejudicial potential, but the defendants had different ideas
about how best to handle the judge's comment. Raymundí sought a
specific instruction that the jury disregard the relevance
comment. On the other hand, Varestín (who called the witness) did
not want to call more attention to the matter and thus preferred
to withhold a specific instruction until the end of trial.


                                   -57-
caused   some   initial   confusion       by   mistakenly   suggesting    that

Dávila-Reyes had made a sworn statement in this case, when in fact,

the sworn statement pertained to a different case. What followed,

however, shows the trial judge crossing a line to impermissibly

argue the prosecution's case.

           As if cross-examining Dávila-Reyes, the trial judge

asked how, if Dávila-Reyes did not provide any information to

Pérez-Colón, Pérez-Colón would be able to fabricate a case against

Torres-Estrada    and   his   crew.       This   appears    to   have   been    a

rhetorical question because the judge commented, "[i]t's simple,"

before pressing Dávila-Reyes again on why he wanted to give

Torres-Estrada a heads-up and nearly demanding that he answer,

"What were they fabricating?          What were they fabricating?"           The

court continued this line of questioning for another page of

transcript, trying to get Dávila-Reyes to concede that he had no

first-hand knowledge of whether or not someone else might have

given information to Pérez-Colón.            The exchange culminated with a

leading question that likely further discredited Dávila-Reyes's

testimony in the eyes of the jury:             "So what you are testifying

here then is what you perceived or what you thought; not what

really happened?"       Cf. Rivera-Rodríguez, 761 F.3d at 123 ("The

court's assumption of the prosecutor's role in questioning the

cooperating     witnesses,    and   its    use   of   leading    questions     to


                                      -58-
facilitate the inquiry, undoubtedly made the trial more efficient,

but they also created the impression that the court favored the

government's version of events."). One might expect the government

to impeach a hostile witness this way on cross-examination, but

coming from the judge, it "suggest[ed] to the jury that the court

itself ha[d] a stake in the jurors' understanding" the witness's

testimony a certain way.         Rivera-Rodríguez, 761 F.3d at 121; see

also id. at 121-22 ("In short, the court's [line of questioning]

was a much more effective way to accomplish what the prosecutor

was trying to accomplish, and it added to the overall sense that

the judge was helping the government make its case."); United

States v. Hickman, 592 F.2d 931, 935 (6th Cir. 1979) ("The district

judge's brilliant redirect examination would have been entirely

proper had it been done by the prosecutor.").            In sum, given the

centrality of Dávila-Reyes's testimony to the defense's case, the

court's      intervention   compounded      the   appearance   of   bias   and

resulting prejudicial effect created by the earlier comment on the

relevance of Dávila-Reyes' testimony and thus similarly could not

be   cured    by   boilerplate   jury   instructions.      Compare   Rivera-

Rodríguez, 761 F.3d at 123 (finding serious prejudice where the

judge's interventions in witness testimony "created the impression

that the court favored the government's version of events"), with

Ayala-Vázquez, 751 F.3d at 24 (finding no prejudice where the


                                     -59-
court's comments bore on eliciting relevant, topical information),

and Márquez-Pérez, 835 F.3d at 161–62 (finding no prejudice where

the court's conduct related to counsel's courtroom behavior and

not the merits of the case). The impact is especially severe here

because   the   judge's   intervention   took   place    during   the

presentation of important testimonial evidence in the defense case

regarding the credibility of the cooperating witnesses and their

potential motivations to lie.   See Márquez-Pérez, 835 F.3d at 161

("[M]isconduct during the presentation of critical evidence is

more likely to prejudice than that during testimony irrelevant to

the defendant." (citations omitted)).

          In terms of its cumulative effect, the trial judge's

"enforcer" questioning during the government's cross-examination

of Dávila-Reyes weighs in favor of the trial judge showing an anti-

defense witness (or pro-cooperating witness) bias.      The same goes

for the trial judge's subsequent questioning of Rivera-Rivera,

which is concerning because it shows that the judge continued

playing prosecutor even after the defense specifically objected

that the court was "outdoing the job for the Government" with its

questioning of Dávila-Reyes.    In any event, because no defense

counsel objected contemporaneously, our review is for plain error

(although as we have noted, this does not make much of a difference

as far as the third and fourth prongs of the test are concerned).


                                -60-
Nevertheless, evaluated for their cumulative effect established by

the aforementioned interventions into Dávila-Reyes's testimony,

the error is both clear and obvious.         See Rivera-Rodríguez, 761

F.3d at 112; cf. Filani, 74 F.3d at 387 ("It is 'clear error for

a trial judge to ask questions bearing on the credibility of a

defendant-witness prior to the completion of direct examination,'"

as well as "[w]hen a judge joins in cross-examination," because it

creates a "'tag team' situation," which gives the jury "a powerful

[and impermissible] impression that the district court agreed with

the government that the defendant was guilty[.]" (quoting United

States v. Victoria, 837 F.2d 50, 55 (2d Cir. 1988))).

           The "enforcer" questioning leaves a particularly bad

taste because after overruling the defense's objection to the

government's questions on that subject, the trial judge took over

the cross-examination of Dávila-Reyes and asked leading questions

about his past willingness to use force to protect his life and

his drugs when he worked as an enforcer. Viewed in isolation, the

exchange   would   likely   be   a   permissible   effort   to   "clear   up

inadvertent witness confusion" about what the role of an enforcer

is in a drug operation.      Hickman, 592 F.2d at 933.           But in the

context of the judge's other interactions with Dávila-Reyes, and

especially given the length of the exchange, the judge's comments

amounted to cross-examination aimed at developing reasons not to


                                     -61-
believe the witness.

           Relatedly, the government contends that the fact that

the jury acquitted Varestín, Martínez, and Collazo on Count 1 (the

drug importation conspiracy charge) "shows that the jurors were

able to consider the evidence free from any bias that the court's

comments may have betrayed."     This logic fails to persuade us.

Without overly psychoanalyzing the jury, the acquittals on Count 1

merely signify that there was only enough evidence to sustain a

conviction on that count for one of the four defendants.

           The optics deteriorate further when we factor in the

court's badgering of Rivera-Rivera to come up with an exact number

of beers he drank on a boat trip he took seven years earlier and

to calculate the exact duration of that boat trip while on the

stand. Rivera-Rivera's credibility was crucial to the defendants.

He was the only one on the boat trip to the Dominican Republic in

December 2009 without ties to the drug trafficking organization.

His testimony that the trip was a vacation and that he did not see

or hear any criminal activity on the boat called into question the

cooperators' testimony that the purpose of the trip was to kill

Colonel González.   The judge's extended toying with Rivera-Rivera

over how long the trip lasted and how many beers he drank was

classic   cross-examination   aimed   at   discrediting   the   witness,

making "the jury more inclined to believe the government's version


                                -62-
of events." Rivera-Rodríguez, 761 F.3d at 123. Each of these two

interventions may not have crossed the line alone, see, e.g.,

Márquez-Pérez, 835 F.3d at 158 (noting that a trial judge's

impatience,       annoyance    or     short     temper     are     not     sufficient

conditions    for    a    reversal    on    misconduct),     but    together    they

reinforce our perception that the judge's comments created the

appearance of bias because they show a pattern of different

treatment    of    the    defense    witnesses      than   of    the     cooperating

witnesses. See Tilghman, 134 F.3d at 421.

             Importantly,      the     judge's       inquiries      were      visibly

"one-sided."      Rivera-Rodríguez, 761 F.3d at 121.               In other words,

this was not a case in which the district court was even-handed in

its aggressive questioning of witnesses both for the defense and

the prosecution.

             These       two   additional          instances       of      "intrusive

questioning," Filani, 74 F.3d at 387, compounded the prejudice to

defendants that we have identified with respect to the judge's

relevance comment and his questioning of Dávila-Reyes after the

defense's redirect examination.               Varestín and Raymundí feel the

cumulative effect rather acutely because Rivera-Rivera's testimony

created a material discrepancy as to the cooperating witnesses'

testimony about the purpose of the December 2009 trip to the

Dominican    Republic.         We    thus   find    that   these        interventions


                                        -63-
(although not contemporaneously objected to at trial) amount to

plain error when considered in the aggregate.             The trial judge's

perceptible partiality impaired the integrity and fairness of the

trial.    Given the severity of the prejudice to the defendants

vis-à-vis the tipping of the scales in favor of the credibility of

the cooperating witnesses, these interventions could not be cured

by the standard instructions offered by the trial judge.

           To facilitate courtroom administration, we generally

afford trial judges "wide discretion to interject questions in

order to throw light upon testimony or expedite the pace of a

trial."   Logue, 103 F.3d at 1045.          To that end, because reading

signs of bias from the paper record without first-hand knowledge

of the atmosphere and tone in the courtroom is a delicate task,

the standard of review we deploy for claims of judicial misconduct

is a deferential one (and reasonably so).                 Cognizant of the

challenges of managing a complex eleven-day trial, we nevertheless

find that, the cumulative effect of the trial judge's comment that

Dávila-Reyes's testimony was irrelevant to the case plus the

judge's "continued one-sided interventions" (even after objection

from   defense   counsel)   created    an    appearance    of   anti-defense

witness    bias.       Without       the    trial    judge's      prejudicial

interventions,     "there   is   a   reasonable     probability    that   [the

defendants] would not have been convicted." Rivera-Rodríguez, 761


                                     -64-
F.3d at 123. Once the judge signaled to the jury his disbelief of

(or his indication to disregard the testimony of) the defense

witnesses and, by extension, the defense theory, his comments

bolstered    the   government's   case    and   seriously   prejudiced    the

defendants. In doing so, the judge improperly altered the jurors'

ability to evaluate competing testimony on their own.              See United

States v. Meléndez-Rivas, 566 F.3d 41, 50 (1st Cir. 2009). Because

this judicial misconduct infringed upon all four defendants' right

to a fair trial, we vacate their convictions and remand for a new

trial.

                           III.   Brady Issues

            The    defendants   collectively    raise   a   host    of   other

issues.8    Because the relief we order due to the trial court's one-


     8 Among the various issues raised, Varestín alleges that the
jury selection process was inadequate because the district court
prevented the defense from exercising challenges for cause, which
he claims amounts to a structural error requiring a new trial.
Collazo echoes this argument and adds that it was an abuse of
discretion specifically not to excuse a particular juror for cause.
Additionally, Varestín and Raymundí -- joined by both Martínez and
Collazo -- claim that the Government's elicitation of testimony
from its cooperating witnesses about the planned murder of Colonel
González and the killing of Marrero-Martell's nephew, Menor,
violated the district court's pre-trial ruling (reiterated at
sidebar)   and   thus  amounted    to   prejudicial   prosecutorial
misconduct. Relatedly, Varestín asserts that the court's failure
to translate Pérez-Colón's testimony about the death of Menor into
English constitutes a reversible violation of the Jones Act, 48
U.S.C. § 864.     Martínez adds his own take on prosecutorial
misconduct, which is that the Government both engaged in improper
questioning of defense witness Esmira Negrón-Irlanda (Martínez's


                                   -65-
sided intercessions equals or exceeds the potential relief that

could result from our disposition of those other issues, and

because the other issues are unlikely to arise again in the same

way, we need neither reject nor accept any party's arguments

concerning any of these issues.   There is one exception:   to make

clear that a long-running Brady dispute in this case has been put

to bed, we consider and reject defendants' appeal as far as it

concerns that issue. Our reasoning follows.

                          A.   Background

          Following trial but prior to sentencing, Varestín's

counsel (an Assistant Federal Public Defender) was appointed to

represent Carlos Ochoa-Rocafort ("Ochoa"), a former prison guard

facing an indictment on corruption charges in an entirely separate

criminal case.   See United States v. Ochoa, No. 17-cr-00065–JAG


mother)   on   cross-examination   and   improperly   vouched   for
cooperating   witness   Pérez-Colón   during   closing   arguments.
Raymundí, Martínez, and Collazo also add a challenge based on the
cumulative effect of the various trial errors. To his personal
list of trial grievances, Collazo adds contentions that the
district court wrongly made public the defense's sealed ex parte
motion for records of a boat parked in a lot outside Collazo's
place of business and that the Government improperly coached a
witness. Martínez, for his part, adds that the delayed sentencing
of Figueroa-Agosto and Pérez-Colón, as well as a denial of access
to daily transcripts, deprived him of a fair trial. Raymundí and
Collazo also challenge the quashing of a witness subpoena aimed at
showing that an important government witness testified to facts
that he had not previously included when interviewed by law
enforcement.     Finally, Varestín submits that his 235-month
sentence was procedurally unreasonable because it was based on a
clearly erroneous drug quantity finding.

                                -66-
(D.P.R. Feb. 9, 2017).          Ochoa informed Varestín's counsel that

Marrero-Martell, Pérez-Colón, and Junior Cápsula may have assisted

the government in its investigation of Ochoa's case.                 Prior to

sentencing, Varestín requested that the government verify whether

Marrero-Martell, Pérez-Colón, or Figueroa-Agosto were working as

confidential informants at the time of the defendants' trial and,

if they were, whether any such relevant information fell within

the government's disclosure obligations.

             At Varestín's sentencing hearing on March 14, 2017, his

attorney     indicated   that   the   government   had   responded    to   the

attorney's emails about the confidential informant issue but had

not meaningfully addressed the request because it was allegedly

unable to get an update from the prosecutor who tried the case

(who   was    no   longer   a   full-time    employee    in   the    office).

Consequently, Varestín asked the district court to order the

government to disclose whether Marrero-Martell and Pérez-Colón

were indeed confidential informants during Varestín's trial and,

if so, to disclose the nature of any agreements in existence.              In

response, the government stated that it had still not been able to

get in touch with the trial prosecutor but that it believed it had

complied with all of its discovery obligations "up until [the]

trial date."

              On September 14, 2017, Varestín filed a written motion


                                      -67-
reiterating the request made at sentencing, which the other three

defendants moved to join.           In response, on October 12, 2017, the

government     asserted      that     the     defendants'    "'discovery-like'

request" lacked "a prima facie showing of relevance, particularly,

at this juncture of the criminal matter," and that the defendants'

filing of notices of appeal had nevertheless divested the district

court of jurisdiction over the matter.                Citing to various cases,

including Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v.

United States, 405 U.S. 150 (1972), Varestín objected to the

government's response by pointing out that its disclosure duty was

ongoing and that the defense had established its burden of proof

that   the   government      had    violated    its   obligation    to   disclose

specified exculpatory and impeachment material.                    In Varestín's

eyes, the government had failed to disclose potential impeachment

evidence     despite   the    defense's     persistent    requests,      and   this

continuing non-disclosure was prejudicial because it hampered the

defense's ability to adequately cross-examine the cooperating

witnesses about whether they were also confidential informants in

another unrelated case, teeing up what we have described as a

classic credibility contest.

             The   district    court    denied    Varestín's    Brady     motion,

rendering moot the co-defendants' motions to join.                 Varestín then

filed an ex parte motion for reconsideration, as well as a motion


                                       -68-
to compel an array of Brady and Giglio materials pertaining to the

cooperating witnesses.   Martínez moved to join the latter motion.

Without   explanation,   hearing,   or   in   camera    review   of   the

undisclosed material, the district court denied the first motion,

rendering the second motion moot.

          On appeal, Varestín and Collazo (joined by Martínez and

Raymundí) argued that the district court abused its discretion in

denying    their     "post-conviction    motions       concerning     the

[g]overnment's failure to comply with its affirmative, ongoing

duty to disclose exculpatory and impeachment evidence" under Brady

and Giglio to such an extent that a new trial was warranted.

Citing United States v. Rosario-Peralta, 175 F.3d 48, 55-57 (1st

Cir. 1999), the government responded that we should remand the

case to the district court (while retaining jurisdiction) to more

fully develop the record in the interest of facilitating our

review.   In light of the parties' briefing on this issue, we

ordered a limited remand to a different district court judge to

supplement the record on the question of "whether the government

violated its disclosure obligations" under Brady or Giglio.

          On remand, Varestín (joined by all of his co-defendants)

filed a motion that effectively sought three forms of relief.

First, the defense requested an evidentiary hearing on their Brady

and Giglio claims.     Second, the defense asked the court for an


                                -69-
order compelling the government to confirm whether Marrero-Martell

and Pérez-Colón were confidential informants before, during, or

after the trial and, if they were, to produce their unredacted

confidential informant file detailing any undisclosed benefit or

agreement.    Third, they asked the court to compel the production

of a six-page document containing a list of people against whom

Junior Cápsula planned to testify (although he never did testify

in this case), which the government presented to the trial judge

during an ex parte sidebar but which was never turned over to the

defense.

             On   March 25,   2020,   after   reviewing   the    parties'

submissions,      the   district   court   denied   Varestín's   motion,

rendering moot those of his co-defendants. By the district court's

assessment, the defendants simply had not made a sufficient showing

on remand to merit a hearing as to whether the government had

violated its disclosure obligations.          Because "[t]he threshold

showing for securing an evidentiary hearing on a Brady claim is

lower than the necessary showing for establishing a Brady claim,"

the court reasoned that the defendants had therefore "also failed

to show entitlement to a Brady or Giglio order on the merits."

The defendants' timely appeals of the district court's ruling are

presently before us through their consolidation with the original

appeals.


                                   -70-
                               B.    Analysis

           We review the district court's Brady and Giglio rulings

for abuse of discretion.        United States v. Caro-Muñiz, 406 F.3d

22, 29 (1st Cir. 2005).         Likewise, our review of the district

court's denial of an evidentiary hearing in the Brady context is

for abuse of discretion.      See United States v. Connolly, 504 F.3d

206, 220 (1st Cir. 2007).

           "A defendant's right to due process is violated when the

prosecution suppresses evidence that is both favorable to the

accused and material either to guilt or innocence." Moreno-Morales

v. United States, 334 F.3d 140, 145 (1st Cir. 2003) (citing Brady,

373 U.S. at 87).        The government's disclosure obligations under

Brady also extend to evidence that the defense could have used to

impeach the prosecution's key witnesses.          See id. (citing Giglio,

405 U.S. at 154).       This is an independent duty of the prosecution

that exists regardless of whether the defendant requests favorable

evidence from the government. See Kyles v. Whitley, 514 U.S. 419,

433-34 (1995).

           The defendant's burden is to show that the allegedly

suppressed evidence is "material," meaning that "its suppression

undermines confidence in the outcome of the trial." United States

v. Bagley, 473 U.S. 667, 678 (1985).            To prevail on a Brady or

Giglio   claim,   the    defendant   must   establish   three   conditions:


                                     -71-
"[t]he evidence at issue must be favorable to the accused, either

because it is exculpatory[] or because it is impeaching; that

evidence must have been suppressed by the State, either willfully

or inadvertently; and prejudice must have ensued."    Strickler v.

Greene, 527 U.S. 263, 281-82 (1999); accord United States v. Peake,

874 F.3d 65, 69 (1st Cir. 2017). Unlike in the sufficiency of the

evidence test, the prejudice element in this test considers whether

in the absence of the suppressed evidence, the defendant "received

a fair trial, understood as a trial resulting in a verdict worthy

of confidence."   Kyles, 514 U.S. at 434; see also Peake, 874 F.3d

at 69 (defining a defendant's chances of success in terms of

whether there is "'a reasonable probability that, had the evidence

been disclosed to the defense' in a timely manner, 'the result of

the proceeding would have been different.'" (quoting Connolly, 504

F.3d at 213)).    On balance, we assess materiality "collectively,

not item by item." Moreno-Morales, 334 F.3d at 146 (citing Kyles,

514 U.S. at 436).   When a defendant's challenge is based on newly

discovered Brady or Giglio material, he must also establish that

it "was unknown or unavailable to him at the time of trial," and

that his inability to discover the evidence was not the product of

his own "lack of diligence." Peake, 874 F.3d at 69 (quoting United

States v. Maldonado-Rivera, 489 F.3d 60, 66 (1st Cir. 2007)).




                               -72-
             In the Brady context, evidentiary hearings "are the

exception rather than the rule."           Connolly, 504 F.3d at 220.        To

obtain a hearing, "the defendant must make a sufficient threshold

showing that material facts were in doubt or dispute."                 United

States v. Colón-Muñoz, 318 F.3d 348, 358 (1st Cir. 2003) (citation

omitted).      "When,     for   example,    the   motion   is   'conclusively

refuted . . . by the files and records of the case,' an evidentiary

hearing would be supererogatory."            Connolly, 504 F.3d at 219-20

(alteration in original) (quoting United States v. Carbone, 880

F.2d 1500, 1502 (1st Cir. 1989)).             It is standard practice to

resolve motions for evidentiary hearings based on affidavits, even

where "disputed matters of fact aris[e] from post-trial motions."

Id. at 220.

             Based   on   the   district     court's    "intricate    web    of

findings," Peake, 874 F.3d at 72, we see no abuse of discretion in

its decision that the defendants' claim regarding the suppressed

material did not merit an evidentiary hearing or an order to compel

any further production.         Moreover, the information unearthed in

the supplementary proceeding below conclusively refutes the claim

that   the   government    improperly      withheld   prejudicial    Brady   or

Giglio material from the defense.

             On the limited remand, the government finally cleared

the air about the allegedly withheld Brady and Giglio material.


                                     -73-
After reaching out to "all the federal law enforcement agencies

that had any contact with anyone involved in this case," the

government represented that the cooperating witnesses were "at no

time"    confidential       informants.        In   support,    the     government

submitted an affidavit from the FBI and statements from HSI and

the Bureau of Alcohol, Tobacco, Firearms and Explosives ("ATF").

The ATF agent stated that an internal database search revealed

that none of the cooperating witnesses

          had a signed confidential informant agreement with
          ATF.   One or all of these individuals may have
          provided information to ATF but were ultimately not
          utilized by ATF in a manner that would have required
          them   being   registered    as   ATF   confidential
          informants. ATF policy does not require cooperating
          defendants merely providing information to be
          registered as such.

The FBI agent's affidavit stated that an internal search revealed

no record of any of the cooperating witnesses "ever having been

open as a [confidential informant], or having entered into any

cooperating agreement directly with the FBI." Nor did any of those

men   receive     any   "one-time     payments"     or   "any   other   financial

benefit."        Lastly, an HSI agent stated that the department's

database of confidential informants did not contain any records of

the     cooperating       witnesses    "ever     being    documented      as   HSI

confidential informants."

            In    terms    of   the   relevant      timeline,   the     government

asserted that the FBI opened its investigation into Ochoa in

                                       -74-
August 2016, after the defendants' trial ended.                      It is clear from

the government's response that Marrero-Martell "never had any

involvement in the prosecution or investigation of Ochoa."                         Thus,

the government did not withhold any Brady or Giglio material with

respect to Marrero-Martell because in addition to not providing

any    assistance      in    Ochoa's   case,      he    was    not    a     confidential

informant. Pérez-Colón, on the other hand, did cooperate with the

FBI in its investigation of Ochoa.                According to the government,

his involvement dates back to November or December 2016, when Ochoa

smuggled several illegal cell phones into the federal prison in

Puerto Rico.        Pérez-Colón allegedly received one of these phones

from Ochoa and gave it to Junior Cápsula.                        According to the

government, "[t]he FBI was aware of this" and confiscated the

phones. Pérez-Colón was released from prison on December 12, 2016.

Over    a    period    of    time   from   the     day    of    his     release    until

December 27, 2016, Pérez-Colón "made consensual calls to Ochoa as

part    of    the     ATF/FBI   investigation          into    Ochoa"       and   allowed

investigators to download all of the data from these conversations

from his cellphone.             The government provided the FBI's "302

Reports" (the FBI's official interview notes) to verify the nature

of     Pérez-Colón's        assistance.          Nevertheless,        the    government

maintains that Pérez-Colón "was never paid any money for this from

any law enforcement agency, was not signed up as a confidential


                                          -75-
source,   and    received      no   benefit     for   his   assistance   in   the

investigation into Ochoa." Instead, it asserts that at this time,

Pérez-Colón     was   merely    under    "the    same    cooperation   agreement

entered into evidence at trial in this case."

           As the district court rightly concluded, the defendants'

attempts to refute the legitimacy of the government's proffer are

little more than speculative hypotheses.                Chiefly, the defendants

contend that Pérez-Colón's involvement in the investigation of

Ochoa must have dated back at least to January 2016, seven months

prior to the trial.            In support of this theory, they cite a

302 Report of an interview with an unnamed interviewee dated

October 28, 2016, in which the writing FBI agent notes that Ochoa

discussed smuggling contraband into a New York prison with the

interviewee nine months earlier.9               However, even if Pérez-Colón

were the unnamed interviewee, all that the report reflects is his

recollection     of   conversations       with    Ochoa     that   predated   the

government's investigations.


     9 The defendants also surmise that the investigation of Ochoa
must have begun prior to August 2016 because Pérez-Colón and Ochoa
allegedly spoke about the latter's vehicle days before a
confidential tip prompted a stop and search of Ochoa's vehicle,
which occurred either in July 2015 or July 2016. As proof, they
submit an untranslated police report that is erroneously dated
from both July 2015 and July 2016. However, this inconclusive
document is off-limits because it is untranslated.             See
Estades-Negroni v. Assocs. Corp. of N. Am., 359 F.3d 1, 2 (1st
Cir. 2004).


                                        -76-
            The defendants suspect that Pérez-Colón must have had a

"tacit agreement" with law enforcement that predated their July

2016 trial because otherwise Pérez-Colón would not have assisted

by making the December 2016 phone calls. They also speculate that

because Ochoa had been on the government's radar for his corrupt

conduct since 2012, the government may have "purposefully placed"

Ochoa in prison with the cooperating witnesses to give them "the

opportunity to gather information and recruit him."          These bald

assertions go nowhere.     And despite the defendants' protestations

in reply that the government should have provided a much more

bounteous trove of information, the data provided was adequately

responsive to the defendants' original request as to whether the

cooperating witnesses had been confidential informants for the

government before, during, or after trial.

            The bottom line is that Pérez-Colón's cooperation with

the   FBI   and   ATF's   investigation   into   Ochoa   post-dated   the

defendants' trial.    See United States v. Jones, 399 F.3d 640, 647

(6th Cir. 2005) (noting that, where evidence discovered by a party

after remand for discovery on the issue of selective prosecution

"did not exist at the time of trial, it was not Brady material");

2 Fed. Prac. & Proc. Crim. § 256 (4th ed.) ("[E]xculpatory evidence

must exist at the time of trial to qualify as Brady material.").

If Pérez-Colón had not yet assisted with the Ochoa investigation


                                  -77-
at the time of the defendants' trial, the government could not

have actually or constructively possessed the details of his

cooperation, let alone disclosed them to the defense.             See United

States v. Perdomo, 929 F.2d 967, 970 (3d Cir. 1991) (stating that

the prosecution is obligated to produce only evidence that is

"actually or constructively in its possession or accessible to

it"); cf. Conley v. United Sates, 415 F.3d 183, 187 (1st Cir. 2005)

(finding   a   Brady    violation      where    defendant    "learned     the

[g]overnment failed to disclose impeachment evidence, including

[an] FBI memorandum, in its possession prior to trial").

           Even   assuming      that    the     Ochoa-related      materials

catalogued by the district court on limited remand both fell within

the scope of the government's disclosure obligations and were

constructively within its possession, see United States v. Mathur,

624 F.3d 498, 504 (1st Cir. 2010) (citing Strickler, 527 U.S. at

280-81), their non-disclosure would not have been prejudicial to

the defendants.   In other words, the newly discovered impeachment

evidence   relating    to   Pérez-Colón's      involvement   in   the   Ochoa

investigation would not undermine our confidence in the integrity

of the verdict.   See Kyles, 514 U.S. at 434.         At best, the Ochoa-

related evidence would be cumulative impeachment evidence and thus

"immaterial under Brady [and Giglio]."           Conley, 415 F.3d at 189;

see also id. ("Suppressed impeachment evidence, if cumulative of


                                    -78-
similar impeachment evidence used at trial . . . is superfluous

and therefore has little, if any, probative value." (emphasis in

original)).       Pérez-Colón          received      no    additional            benefit   in

exchange for his assistance apart from that which he derived from

the very same cooperation agreement pursuant to which he testified

in    the   defendants'     trial.           All   three    cooperating            witnesses

testified about the details of their cooperation agreements with

the    government,       which    for        Pérez-Colón        entailed         scores     of

interviews with law enforcement as well as taking the stand in

several      court     proceedings            related      to     drug           trafficking

prosecutions.        By the terms of his cooperation agreement, which

includes     a   general     provision          committing        him       to     providing

information      about     criminal         activity      on     an     ongoing       basis,

Pérez-Colón's assistance in the Ochoa investigation, without the

promise     or   receipt    of        any    additional     benefit,         mirrors       the

impeachment evidence that the defense already put forward through

its    cross-examination         of    the    witness.          Thus,       even     if    the

Ochoa-related        materials        did     fall     within         the    government's

disclosure obligations, the government would not have subverted

confidence in the jury's verdict by withholding them.

             The six-page document listing the names of the potential

defendants against whom Junior Cápsula might testify adds nothing

to the mix in terms of our wholesale assessment of the potential


                                            -79-
prejudice caused by the government's suppression of Brady or Giglio

material.     Even   assuming   for   the   sake   of   argument   that   the

government improperly withheld the six-page document from the

defense, the fact remains that Junior Cápsula did not ultimately

testify in the trial and thus did not need to be impeached.               The

defendants suggest that the list of people against whom Junior

Cápsula might testify was material to their case because it

supported their theory that the cooperating witnesses coordinated

their testimony out of loyalty to Junior Cápsula (and at the

expense of Torres-Estrada).       But the defense had already elicited

testimony about the cooperating witnesses' alleged plan and Junior

Cápsula's plea and cooperation agreements.               So any testimony

elicited about the list of people Junior Cápsula might testify

against would have been cumulative.10

                            IV.    Conclusion

            For   the   foregoing     reasons,     we   vacate     all    four

defendants' convictions and remand for a new trial consistent with

our resolution of this appeal.

            AFFIRMED IN PART, VACATED, AND REMANDED.




     10Our holding does not prejudge either way whether any of the
evidence we assume to have been material in Part III of this
opinion should be admitted at any retrial.


                                    -80-